
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.2.1








ENVIRONMENTAL AGREEMENT

BETWEEN

ALLIANT TECHSYSTEMS INC.

AND

HERCULES INCORPORATED

DATED AS OF OCTOBER 28, 1994







--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
   
   
   
  Page

--------------------------------------------------------------------------------

ARTICLE ONE   1
1.
 
Certain Definitions.
 
1
ARTICLE TWO
 
6
2.
 
Pre-Closing Environmental Assessments and Inspections.
 
6
 
 
 
 
2.1
 
Performance of Phase I of the BEA.
 
6         2.2   Performance of Phase II of the BEA.   6         2.3   Completion
of BEA; Extension by Consent.   7         2.4   Cost of BEA and Hercules'
Investigations of Alliant Facilities.   7         2.5   Termination of Principal
Agreement.   7
ARTICLE THREE
 
7
3.
 
Conditions to the Parties' Obligations.
 
7
 
 
 
 
3.1
 
ISRA—Alliant New Jersey Facilities.
 
7         3.2   ISRA—Kenvil Facility.   7         3.3   Efforts to Satisfy
Closing Conditions.   7
ARTICLE FOUR
 
7
4.
 
Representations and Warranties.
 
7
 
 
 
 
4.1
 
Hercules' Representations.
 
7         4.2   Alliant's Representations.   9         4.3   Materiality.   9
ARTICLE FIVE
 
9
5.
 
Transfer of Environmental Permits.
 
9
ARTICLE SIX
 
10
6.
 
Government Responsibility Demands.
 
10
 
 
 
 
6.1
 
Initiation and Administration of Government Responsibility Demands.
 
10         6.2   Negotiation of Government Contracts.   11         6.3   Status
of Government Responsibility Demands.   11         6.4   When No Government
Responsibility Demand Is Made.   11
ARTICLE SEVEN
 
11
7.
 
Alliant's Assumption of Liabilities.
 
11
ARTICLE EIGHT
 
11
8.
 
Indemnification.
 
11
 
 
 
 
8.1
 
Hercules' Indemnification of Alliant.
 
11         8.2   Limitations on Hercules' Indemnification of Alliant.   12      
  8.3   Alliant's Indemnification of Hercules.   13         8.4   Limitations on
Alliant's Indemnification of Hercules.   14                  


i

--------------------------------------------------------------------------------


ARTICLE NINE
 
14
9.
 
Procedures for Environmental Indemnification Claims.
 
14
 
 
 
 
9.1
 
Environmental Conditions Identified At or Prior to Closing.
 
14         9.2   Environmental Conditions Not Identified Before Closing.   14  
      9.3   Third-Party Claims.   14         9.4   Reimbursement Procedures.  
14
ARTICLE TEN
 
15
10.
 
Remedial Actions Under this Agreement.
 
15
 
 
 
 
10.1
 
Management of Remedial Actions.
 
15         10.2   Performance of Remedial Action Under this Agreement.   16    
    10.3   Maintenance of Engineering or Institutional Controls.   17
ARTICLE ELEVEN
 
17
11.
 
Alliant New Jersey Facilities and ISRA.
 
17
ARTICLE TWELVE
 
17
12.
 
Kenvil and Clearwater Facilities.
 
17
 
 
 
 
12.1
 
Leases for Kenvil and Clearwater Facilities.
 
17         12.2   Compliance with ISRA—Kenvil Facility.   17
ARTICLE THIRTEEN
 
18
13.
 
Miscellaneous.
 
18
 
 
 
 
13.1
 
Exclusive Remedy.
 
18         13.2   Third Party Actions.   18         13.3   Incorporation of
Terms of Principal Agreement.   18         13.4   Schedules to Environmental
Agreement.   19         13.5   Notices.   19

ii

--------------------------------------------------------------------------------


INDEX OF DEFINED TERMS


TERM


--------------------------------------------------------------------------------

  PAGE

--------------------------------------------------------------------------------

Alliant Facilities   1 Alliant New Jersey Facilities   1 Area of Environmental
Concern   1 BEA   1 CERCLA   1 Clearwater Facility   1 Compliance with ISRA   1
Demolition Damages   1 Enforcement Notice   1 Engineering Controls   1
Environment   1 Environmental Authorities   1 Environmental Claim   2
Environmental Conditions   2 Environmental Conditions at a HAC Facility   2
Environmental Conditions at an Alliant Facility   2 Environmental
Indemnification Claim   2 Environmental Indemnity   2 Environmental Laws   2
Environmental Permits   2 Environmental Review Committee   2 Facility   2
Federal Environmental Responsibility   3 Federal Land   3 Government Contract  
3 Government Contract Law   3 Government Responsibility Demand   3 HAC
Facilities   3 HAC Facility     Hazardous Substances   3 Hercules Environmental
Representative     Institutional Controls   3 ISRA   3 ISRA Compliance Matter  
3 Kenvil Facility   4 Knowledge   4 Known   4 Land   4 LNA   4 Lowest Cost
Response   4 Material Change in a Remediation Standard   5 Negative Decision    
NJDEP     Non-Federal Land   5 Notice of Environmental Conditions   5 Off-Site
Environmental Conditions   5 Parties    


iii

--------------------------------------------------------------------------------

Party   5 Phase II of the BEA   5 Principal Agreement   5 Recovery   5
Reimbursement Request     Release   5 Remedial Action   5 Remediation Agreement
  6 Remediation Standards   6 Response to Environmental Conditions   6
Third-Party Claim   6 Third-Party Government Contractor   6 Transaction   6 Two
Year Period     United States   6 USEPA    

iv

--------------------------------------------------------------------------------

        This ENVIRONMENTAL AGREEMENT (the "Environmental Agreement") is made
this 28th day of October 1994 between ALLIANT TECHSYSTEMS INC., a Delaware
corporation ("Alliant"), and HERCULES INCORPORATED ("Hercules"), a Delaware
corporation. In consideration of the premises and the mutual covenants herein
and in the Principal Agreement, the Parties agree as follows:


ARTICLE ONE


1.    Certain Definitions.    For the purposes of this Agreement, the terms
listed below shall have the meanings set forth in this Article I. Any
capitalized terms not defined in this Environmental Agreement shall have the
meanings given to them in the Principal Agreement. All schedules referred to in
this Environmental Agreement are annexed and incorporated herein.

        "Alliant Facilities" means the Facilities owned or operated by Alliant,
except those Facilities that are HAC Facilities.

        "Alliant New Jersey Facilities" means the Alliant Facilities located in
the State of New Jersey.

        "Area of Environmental Concern" means a geographically discrete area of
Land containing Hazardous Substances or potentially containing Hazardous
Substances. Each discrete plume of groundwater is a separate Area of
Environmental Concern.

        "BEA" means the Baseline Environmental Assessment to be performed by the
Parties in accordance with Article II of this Environmental Agreement.

        "CERCLA" means the Comprehensive Environmental Response Compensation and
Liability Act, 42 U.S.C. 9601 et seq., and the regulations promulgated
thereunder.

        "Clearwater Facility" means the HAC Facility located in Clearwater,
Florida.

        "Compliance with ISRA" means the receipt of a letter or other written
determination from the NJDEP: (i) that ISRA is inapplicable to a Facility,
event, transaction or circumstance; (ii) that a Facility is exempt from ISRA;
(iii) approving a Negative Declaration (as such term is defined under ISRA) or a
No Further Action Letter (as such term is defined under ISRA); or (iv) that a
Party's obligations under ISRA or a Remediation Agreement have been satisfied.

        "Demolition Damages" means the adjusted replacement cost of a building
or structure or part thereof at a HAC Facility demolished as part of a Remedial
Action subject to the Environmental Indemnity. The adjustment shall be
accomplished by the multiplication of the replacement cost by a fraction the
denominator of which is the useful life of the demolished portion of building or
structure, and the numerator of which is the age of the demolished portion of
the building or structure. In the event the Parties are unable to agree on the
replacement cost of the building or structure, its age or its useful life, these
issues shall be resolved under the dispute resolution provisions of Article XIV
of the Principal Agreement.

        "Environment Controls" means (i) as to Environmental Conditions in New
Jersey, the meaning given to such term under N.J.S.A. 58:10B-1 and regulations
promulgated thereunder, as the same may be amended from time to time: and
(ii) as to Environmental Conditions elsewhere, any mechanism to contain or
stabilize Hazardous Substances present within Land or to ensure the
effectiveness of a Remedial Action, including but not limited to, caps, covers,
dikes, encapsulation, trenches, leachate collection systems, liners, slurry
walls, signs, fences and access controls.

        "Enforcement Notice" means any notice, notification, demand, directive,
citation, summons, order, complaint or assessment issued by any Environmental
Authority under Environmental Laws.

        "Environment" means air, surface water, groundwater, surface soil,
subsurface soils and Land.

        "Environmental Authorities" means the United States Environmental
Protection Agency ("USEPA"), the New Jersey Department of Environmental
Protection ("NJDEP"), and all other federal, state, regional, county or local
governmental agencies, departments, commissions, boards,

--------------------------------------------------------------------------------


bureaus, instrumentalities and political subdivisions thereof authorized or
having jurisdiction to enforce Environmental Laws. An "Environmental Authority"
is any one of the foregoing authorities.

        "Environmental Claim" means any and all claims, including Third-Party
Claims, Enforcement Notices, Demolition Damages, judgments, penalties, fines,
encumbrances, liens, suits, losses, liabilities (including strict liability),
assessments, damages, costs, settlements entered into in accordance with this
Environmental Agreement and expenses of investigation and defense of any claim,
whether or not such claim is ultimately defeated, including but not limited to,
reasonable attorneys' fees and disbursements and consultants' fees, arising from
Environmental Conditions, the Release or threatened Release of any Hazardous
Substance or non-compliance with Environmental Laws. Notwithstanding the
foregoing, "Environmental Claim" shall not mean: (i) internal management,
administrative or overhead costs of any Party that may reasonably be expected to
be incurred in connection with the administration, supervision or performance of
actions required in accordance with this Environmental Agreement or to address
subject matter of an Environmental Claim; or (ii) consequential or special
damages of any Party, including but not limited to, damages arising from loss of
use, or loss of profit or income, provided however, that Environmental Claim
shall mean costs arising from the necessary cessation of production activities
directly resulting from the implementation of a Remedial Action.

        "Environmental Conditions" means any environmental contamination or
pollution or threatened contamination or pollution arising out of any Release or
threatened Release of Hazardous Substances into the Environment.

        "Environmental Conditions at an Alliant Facility" means Environmental
Conditions on, at, under or from an Alliant Facility.

        "Environmental Conditions at a HAC Facility" means Environmental
Conditions on, at, under or from a HAC Facility.

        "Environmental Indemnification Claim" means a claim pursuant to the
Environmental Indemnity.

        "Environmental Indemnity" means the indemnifications provided by
Hercules and Alliant to each other pursuant to Article VIII of this
Environmental Agreement.

        "Environmental Laws" means all federal, regional, state, county or laws,
statutes, ordinances, decisional law, rules, regulations, codes, orders,
decrees, notices, directives and judgments relating to public health or safety,
pollution, damage to or protection of the Environment, Environmental Conditions,
Releases or threatened Releases of Hazardous Substances into the Environment or
the use, manufacture, processing, distribution, treatment, storage, generation,
disposal, transport or handling of Hazardous Substances or radioactive
substances. Unless otherwise specified, Environmental Laws shall be as in effect
at the time an action subject to this Environmental Agreement requiring the
application of Environmental Law is implemented.

        "Environmental Permits" means all permits, licenses, waivers, variances,
registrations and other authorizations required under Environmental Laws by any
federal, state or local government agency or Environmental Authority to operate
a Facility or to implement any Remedial Action.

        "Environmental Review Committee" means a group consisting of four
(4) members whose responsibilities are defined in Article X of this
Environmental Agreement. Each Party shall designate two employees, of which one
shall be in a senior management position, to serve as members of such committee.
At the Closing, each Party shall give notice to the other Party of the identity
of the members it has selected for the Environmental Review Committee. Either
Party may from time to time replace any member it has appointed to the
Environmental Review Committee by giving reasonable advance notice to the other
Party in the manner specified herein.

        "Facility" means any Land owned or operated by a Party, and the business
operations conducted thereon.

2

--------------------------------------------------------------------------------


        "Federal Environmental Responsibility" means that portion of any
Environmental Claim related to any HAC Facility that is the ultimate
responsibility of the United States pursuant to Government Contract Law or any
Government Contract.

        "Federal Land" means a HAC Facility, or any portion thereof, owned by
the United States.

        "Government Contract" means any agreement or sub-contracting agreement,
at any tier, relating to the HAC Business, the ownership, operation, use,
management or control of the HAC Facilities or which was or shall be performed,
in whole or in part, at a HAC Facility: (x) between Hercules or Alliant and the
United States; or (y) between Hercules or Alliant and a Third Party Government
Contractor, as to which the United States is the ultimate purchaser of the items
manufactured or processed or services rendered under the agreement.

        "Government Contract Law" means all statutes, regulations, cost
principles, orders, memoranda of decision, memoranda of understanding, or other
legally enforceable criterion relating to the responsibility of the United
States to pay, reimburse or indemnify government contractors for Environmental
Claims, including but not limited to, the Federal Acquisition Regulation
("FAR"), Defense Federal Acquisition Regulation Supplements ("DFARS"), agency
and departmental regulations, Public Law 85-804 and any related Memoranda of
Decision of the United States.

        "Government Responsibility Demand" means a demand that a Federal
Environmental Responsibility be paid by: (i) the United States; or (ii) any
third party, other than the United States, that is a party to a Government
Contract. Notwithstanding the foregoing, a "Government Responsibility Demand"
shall not include a cost recovery claim asserted in litigation under CERCLA or
other statutory Environmental Laws.

        "HAC Facilities" means the Facilities owned or operated by Hercules, GES
or HDES in connection with the HAC Business, including but not limited to, the
Kenvil Facility, the Clearwater Facility, and the Facilities located
at: Radford, Virginia; Magna, Clearfield and Tekoi, Utah; Rocket Center, West
Virginia; DeSoto, Kansas; and McGregor, Texas. A "HAC Facility" is any one of
the foregoing HAC Facilities.

        "Hazardous Substances" means (i) any pollutant, contaminant, petroleum,
crude oil or any fraction thereof or hazardous waste or hazardous substance,
within the meaning of such terms under Environmental Laws; (ii) any other
hazardous or toxic substance or material, or any material requiring
investigation or remediation, within the meaning of any Environmental Law
applicable to the Facilities or operations conducted thereon; and (iii) any
other substance or material regulated under Environmental Laws; provided
however, that materials that are incorporated into buildings shall not be
Hazardous Substances except to the extent such materials were Released or
presented a threat of Release prior to Closing.

        "ISRA" means the Industrial Site Recovery Act, N.J.S.A. 13:1K-6 et seq.,
and the regulations promulgated thereunder, including the regulations
promulgated under ISRA's predecessor statute, the Environmental Cleanup
Responsibility Act, P.L. 1983, c. 330, to the extent those regulations remain in
effect.

        "ISRA Compliance Matter" means any administrative proceeding or
proceedings that may be required to be initiated and conducted pursuant to ISRA
as to a particular Facility and a particular event, transaction or circumstance
that gives rise to a statutory duty to comply with ISRA with respect to that
Facility.

        "Institutional Controls" means: (i) as to Environmental Conditions in
New Jersey, the meaning given to such term under N.J.S.A. 58:10B-l and any
regulations promulgated thereunder, as the same may be amended from time to
time; and (ii) as to Environmental Conditions elsewhere, a mechanism used to
limit human activities at or near an area contaminated with Hazardous
Substances, or to ensure

3

--------------------------------------------------------------------------------


the effectiveness over time of a Remedial Action, including but not limited to,
recorded instruments creating a public record the presence of elevated
concentrations or amounts of Hazardous Substances or imposing binding and
permanent restrictions running with the Land: (x) on the use of, or activities
that may be conducted on or beneath, real property (including but not limited
to, restrictions on the use of real property for residential or non-industrial
purposes); (y) requiring the temporary or permanent maintenance of Engineering
Controls; or (z) restricting groundwater use.

        "Kenvil Facility" means the HAC Facility located at Howard Boulevard,
Kenvil, New Jersey.

        "Known" or "Knowledge" means the actual personal knowledge of an
individual within a Party's corporate structure at the plant manager or
corporate level who has decision-making responsibility with regard to compliance
with Environmental Laws.

        "LNA" means a Letter of Non-Applicability or other written determination
by the NJDEP that ISRA is not applicable to: (i) a particular event, transaction
or other circumstance; or (ii) a particular Facility.

        "Land" means the soil and water on or beneath the ground surface,
Released Hazardous Substances presently in the soil or groundwater or any
abandoned object below the ground surface and any building or other permanent
structures, whether or not abandoned, on the ground surface. Land does not
include objects beneath the ground surface in use or intended for future use at
the time of the Closing, including but not limited to, active pipelines, sewers,
drains or underground storage tanks except to the extent these objects relate
to, or are connected with, the Release of a Hazardous Substance.

        "Lowest Cost Response" means the Response to Environmental Conditions
that: (i) addresses the Hazardous Substances present in an Area of Environmental
Concern at the lowest cost, considered as a whole, as compared to any other
Response to Environmental Conditions; and (ii) does not have a material adverse
effect on the operation of a Facility. The determination of which Response to
Environmental Conditions is the Lowest Cost Response shall be based on the
application of the Remediation Standards pertaining to the Hazardous Substances
to be addressed by the Response to Environmental Conditions (the "Applicable
Remediation Standards") that are: (x) the least stringent Remediation Standards
applicable to Land used for purposes for which the HAC Facilities were used at
the time of Closing; and (y) in effect at the time the Response to Environmental
Conditions is implemented, provided however that if a Material Change in a
Remediation Standard has occurred, the Applicable Remediation Standards shall be
the Remediation Standards in effect at the time of Closing. For purposes of
determining the Lowest Cost Response, the cost of a Response to Environmental
Conditions shall specifically include, but not be limited to: (i) costs arising
from the necessary cessation of production activities that would directly result
from the implementation of such Response to Environmental Conditions; and (ii)
the costs of removing and disposing of any building, and any component parts
thereof, that would be necessitated by such Response to Environmental
Conditions. Taking no action shall constitute the Lowest Cost Response if, after
investigation of the Environmental Conditions of the Area of Environmental
Concern, taking no action is determined to be consistent with Environmental Laws
and Applicable Remediation Standards. If taking no action is not consistent with
Environmental Laws and Applicable Remediation Standards, the least costly
non-permanent remedy (such as an Institutional Control or an Engineering
Control) shall be the Lowest Cost Response, provided that such non-permanent
remedy is consistent with Environmental Laws and Applicable Remediation
Standards and is less costly than the least costly permanent remedy (such as the
excavation and removal of contaminated soil). Approval of a Remedial Action by
an Environmental Authority exercising jurisdiction over an Area of Environmental
Concern is not evidence that such Remedial Action constitutes the Lowest Cost
Response if: (i) a Material Change in a Remediation Standard with respect to any
Hazardous Substances to be addressed by the Response to Environmental Conditions
has occurred; or (ii) a Response to Environmental Conditions of lower cost
reasonably

4

--------------------------------------------------------------------------------


could have been proposed to such Environmental Authority; provided however, that
if: (x) there has not been a Material Change in the Remediation Standards
applicable to the Response to Environmental Conditions; (y) a Party has
presented and diligently pursued a proposal to the applicable Environmental
Authority to implement a Response to Environmental Conditions; and (z) the
Environmental Authority exercising jurisdiction over such Area of Environmental
Concern has rejected such proposal as inconsistent with Environmental Laws, then
such rejection shall create a rebuttable presumption that the proposal was not
the Lowest Cost Response.

        "Material Change in a Remediation Standard" means an order of magnitude
(tenfold) increase in stringency of a Remediation Standard between the numeric
value in effect at the time of Closing and the numeric value in effect at the
time a Response to Environmental Conditions is implemented, such as, for
example, a change in the numeric value of a Remediation Standard from 10 parts
per million to 1 part per million. With respect to numeric Remediation Standards
that are derived by application of narrative Remediation Standards (such as risk
based criteria), a determination that a Material Change in a Remediation
Standard has occurred shall be based on the evidence of actual guidances,
reports or other documents issued, promulgated or approved by Environmental
Authorities, in effect at the time of Closing, setting forth the methodology by
which numeric Remediation Standards shall be derived from the narrative
Remediation Standards.

        "Non-Federal Land" means a HAC Facility, or any portion thereof, which
is not owned by the United States.

        "Notice of Environmental Condition" means a notice submitted pursuant to
Article IX of this Environmental Agreement.

        "Off-Site Environmental Conditions" means Environmental Conditions other
than Environmental Conditions at HAC Facilities.

        "Party" means either Hercules or Alliant. "Parties" shall mean Hercules
and Alliant.

        "Phase II of the BEA" means a second phase of the BEA to be performed in
accordance with Article II that is intended to further characterize
Environmental Conditions at one or more HAC Facilities and may include the
taking and analysis of soil and groundwater samples at or from such HAC
Facilities.

        "Principal Agreement" means the Purchase and Sale Agreement between the
Parties.

        "Recovery" means the amount received by a Party under or pursuant to any
judgment, settlement or other resolution of any action against a third party,
less any reasonable attorneys' fees, experts' and consultant fees and other
expenses incurred by the Party in pursuing such action.

        "Release" means any intentional or unintentional release, discharge,
spill, leaking, pumping, pouring, emitting, emptying, injection, disposal or
dumping into the Environment.

        "Remedial Action" means any and all: (i) investigations of Environmental
Conditions of any kind or nature whatsoever, including but not limited to,
assessments, remedial investigations, sampling or monitoring; or (ii) actions
taken to address Environmental Conditions of any kind or nature whatsoever,
including but not limited to, the use, implementation, application,
installation, operation or maintenance of removal actions, in-situ or ex-situ
remediation technologies applied to the surface and sub-surface soils (including
but not limited to, biological treatment, land farming, soil vapor extraction,
soil washing, solvent extraction and thermal desorption), excavation and
off-site treatment or disposal of soils, wells, sumps, trenches or other systems
for the recovery of groundwater or free product, systems for long term treatment
of surface water or groundwater, Engineering Controls or Institutional Controls.

5

--------------------------------------------------------------------------------




        "Remediation Agreement" means an agreement between a Party and the NJDEP
pursuant to the terms of ISRA permitting the consummation of the Transaction.

        "Remediation Standards" means either numeric or narrative standards to
which Hazardous Substances in, on or around Land must be remediated as
established pursuant to Environmental Laws by an Environmental Authority with
jurisdiction over such Land.

        "Response to Environmental Conditions" means any response, including but
not limited to, any Remedial Action, or no action, to address the Hazardous
Substances present in an Area of Environmental Concern that, if implemented at
such Area of Environmental Concern, would satisfy the least stringent
Remediation Standards or Environmental Laws applicable to Land used for purposes
for which the HAC Facilities were used at the time of Closing or as required by
any lease agreement pertaining to a HAC Facility in effect at the time of
Closing, whichever is more stringent.

        "Third-Party Claim" means an Environmental Claim asserted by an
Environmental Authority or other third party, including but not limited to, an
Environmental Claim seeking monetary damages, penalties or the performance of
any action with respect to (i) injury to property; (ii) personal injury;
(iii) damage to natural resources; (iv) non-compliance with Environmental Laws;
or (v) Environmental Conditions.

        "Third-Party Government Contractor" means a third-party, other than the
United States, with which Hercules or Alliant has entered into a Government
Contract.

        "Transaction" means the transaction between the Parties effected by the
Principal Agreement.

        "United States" means the federal government of the United States of
America, its executive departments, agencies, divisions, bureaus and
subdivisions, including but not limited to, the Department of Defense, the
Department of the Army, the Department of the Navy, the Department of the Air
Force and the National Aeronautics and Space Administration.


ARTICLE TWO


2.    Pre-Closing Environmental Assessments and Inspections.    

        2.1    Performance of Phase I of the BEA.    The Parties initiated the
performance of Phase I of the BEA prior to the date of this Agreement. Phase I
of the BEA consists of inspections of each HAC Facility by an environmental
consultant selected by the Parties, a review of compliance with Environmental
Laws at each HAC Facility and identification of Areas of Environmental Concern
at each HAC Facility. Following the execution of this Environmental Agreement,
the Parties shall complete Phase I of the BEA.

        2.2    Performance of Phase II of the BEA.    Following the completion
of Phase I of the BEA, a Phase II of the BEA shall be performed at any HAC
Facility upon request by Alliant, which request shall be made not later than
fifteen (15) business days following the completion of Phase I of the BEA, upon
the following terms:

        (a)   Alliant shall provide Hercules with a written proposed scope of
work for such Phase II, including the information that shall be included in the
Phase II report(s). If the Parties are unable to reach agreement on the scope of
work after conferring in good faith, Alliant shall be entitled to perform any
Phase II activities to which Hercules has objected (except Phase II activities
to which Hercules has reasonably objected on health or safety grounds), provided
that; (i) Alliant shall bear the cost of such activities; (ii) Alliant shall
cause such activities to be performed in a workmanlike manner and in accordance
with all applicable professional standards; and (iii) Alliant shall perform
reasonable restoration of any disturbance to the Land of a HAC Facility
resulting from such activities if the Transaction does not close.

6

--------------------------------------------------------------------------------

        (b)   Each environmental consultant that will perform any portion of the
Phase II activities must: (i) be approved by both Parties (not to be
unreasonably withheld by Hercules) after disclosure by each Party of any prior
dealings or contractual relationship with such environmental consultant;
(ii) enter into an agreement reasonably acceptable to both Parties; and
(iii) agree to provide and maintain in full force and effect a policy or
policies of insurance of the type and with limits of coverage as agreed by the
Parties.

        2.3    Completion of BEA: Extension by Consent.    Phase I of the BEA
shall be completed by November 23, 1994. If a Phase II of the BEA is conducted,
it shall be completed by a date mutually agreed upon by the Parties, but in no
event later than the Closing. The foregoing notwithstanding, upon the mutual
written consent of the Parties (which shall not be unreasonably withheld by
either of them), the period for completion of either phase of the BEA may be
extended.

        2.4    Cost of BEA and Hercules' Investigations of Alliant
Facilities.    Except as set forth in Section 2.2, the cost of performing Phase
I of the BEA and any Phase II of the BEA agreed upon by the Parties shall be
paid by each Party in equal shares. Each Party shall bear the sole cost of any
investigation of an Alliant or HAC Facility. This provisions shall survive the
termination of this Environmental Agreement.

        2.5    Termination of Principal Agreement.    Any termination of the
Principal Agreement or this Environmental Agreement based on the results of the
BEA shall be governed exclusively by Section 12.1 of the Principal Agreement.


ARTICLE THREE


3.    Conditions to the Parties' Obligations.    The obligations of Alliant and
Hercules to effect the Transaction shall be subject to the satisfaction or
written waiver (where permissible), on or before the Closing Date, of each of
the following conditions:

        3.1    ISRA—Alliant New Jersey Facilities.    With respect to each
Alliant New Jersey Facility, Alliant shall have either: (i) secured a LNA with
respect to such Alliant New Jersey Facility, based on a true and complete LNA
application or applications satisfactory in form and substance to Hercules;
(ii) achieved Compliance with ISRA; or (iii) secured and executed a Remediation
Agreement issued by the NJDEP under ISRA permitting the Transaction with respect
to such Alliant New Jersey Facility.

        3.2    ISRA—Kenvil Facility.    Hercules shall have secured and executed
a Remediation Agreement under ISRA permitting the transfer of the Kenvil
Facility contemplated by the Principal Agreement. Alliant shall have executed
any documents reasonably requested by Hercules to obtain the Remediation
Agreement.

        3.3    Efforts to Satisfy Closing Conditions.    The Parties shall use
their best efforts to satisfy the conditions established by this Article Three.


ARTICLE FOUR


4.    Representations and Warranties.    

        4.1    Hercules' Representations.    Hercules represents and warrants to
Alliant that:

        (a)    Permits.    Except as set forth in Schedule EA 4.1(a)(1), to the
Knowledge of Hercules, GES and HDES, all Environmental Permits necessary for the
operation of the HAC Facilities and the HAC Business as they have been operated
within the two (2) years prior to Closing have been issued and all such
Environmental Permits are in full force and effect and all appeal periods for
such permits have expired. Except as set forth in Schedule EA 4.1(a)(2), to the
Knowledge of Hercules, GES and HDES, Hercules, GES and HDES are in compliance in
all material respects

7

--------------------------------------------------------------------------------

with the Environmental Permits issued for the operation of the HAC Facilities
and the HAC Business. Except as set forth in Schedule EA 4.1(a)(3), to the
Knowledge of Hercules, GES and HDES, there is no reason that the Environmental
Permits issued to Hercules, GES and HDES cannot be transferred to Alliant in the
Ordinary Course of Business without undue cost or delay to Alliant.

        (b)    Existing Claims.    Except as set forth in Schedule EA 4.1(b),
and except for Environmental Claims that have been fully and finally resolved,
to the Knowledge of Hercules, GES and HDES, no Environmental Claim has been
asserted or threatened: (i) with respect to any alleged violation of any
Environmental Laws applicable to the HAC Facilities and the HAC Business or the
terms and conditions of Environmental Permits necessary for the operation of the
HAC Facilities and the HAC Business; (ii) with respect to any alleged failure to
have any Environmental Permits necessary for the operation of the HAC Facilities
or the HAC Business; or (iii) with respect to any generation, treatment,
storage, recycling, transportation, disposal or Release of any Hazardous
Substance generated in connection with the HAC Facilities or the HAC Business.

        (c)    Hazardous Substances.    Except as set forth in Schedule EA
4.1(c), to the Knowledge of Hercules, GES and HDES, there are no Hazardous
Substances stored at, located on or disposed of at or from any of the HAC
Facilities in material violation of any Environmental Law or which could be
required to be remediated under any Environmental Law.

        (d)    Compliance with Laws.    Except as set forth in Schedule EA
4.1(d), to the Knowledge of Hercules, GES and HDES, the HAC Facilities and the
HAC Business are in compliance in all material respects with all Environmental
Laws.

        (e)    Off-Site Disposal of Hazardous Substances at Site Listed for
Cleanup.    Except as set forth in Schedule EA 4.1(e), in connection with the
HAC Facilities and HAC Business, to the Knowledge of Hercules, GES or HDES,
neither Hercules, GES nor HDES has transported, or arranged (directly or
indirectly) for the transportation of, any Hazardous Substance for disposal at
any location which is listed, or proposed for listing, on the National
Priorities List promulgated pursuant to CERCLA or on any similar state list of
sites requiring Remedial Action, or which is undergoing Remedial Action pursuant
to Environmental Laws.

        (f)    Real Property Used in HAC Business Listed for Cleanup.    Except
as set forth in Schedule EA 4.1(f), to the Knowledge of Hercules, GES or HDES:
(i) no oral or written notification of a Release of a Hazardous Substance, with
respect to a HAC Facility or the HAC Business, has been filed with any
Environmental Authority; (ii) no HAC Facility is undergoing Remedial Action
pursuant to Environmental Laws; and (iii) no Facility now or previously owned,
operated, managed, used or controlled by Hercules, GES or HDES with respect to
the HAC Business is listed or proposed for listing on the National Priorities
List promulgated pursuant to CERCLA or on any comparable state list of sites
requiring Remedial Action or is undergoing Remedial Action pursuant to
Environmental Laws.

        (g)    Hercules Environmental Documents.    There are no non-privileged
environmental investigations, studies, audits, tests, reviews or other analyses
of Environmental Conditions conducted by or which are in the possession of
Hercules, GES or HDES in relation to the HAC Facilities which have not been made
available to Alliant for review or as to which the material information
contained therein has not been conveyed to Alliant prior to the date of this
Environmental Agreement.

        (h)    Liens.    Except as set forth in Schedule EA 4.1(h), no lien has
attached to any of the HAC Facilities owned by Hercules, GES or HDES as a result
of the expenditure of monies by any Environmental Authority or other third party
to pay for Remedial Actions at the HAC Facilities.

8

--------------------------------------------------------------------------------




        (i)    Institutional Controls.    Except as set forth in Schedule EA
4.1(i), to the Knowledge of Hercules, GES or HDES, no Institutional Control has
been imposed or recorded in any public document with respect to any of the HAC
Facilities.

        (j)    Engineering Controls.    Except as set forth in Schedule EA
4.1(j), to the Knowledge of Hercules, GES or HDES, no Engineering Control has
been implemented or installed at any of the HAC Facilities.

        (k)    No Other Representations.    Alliant acknowledges that, except as
specifically set forth in this Environmental Agreement, Hercules, GES or HDES
have not made any representations or warranties of any kind or nature concerning
environmental matters, including but not limited to, Environmental Conditions or
compliance with Environmental Laws in connection with the HAC Business or the
HAC Facilities.

        4.2    Alliant's Representations.    Alliant represents and warrants to
Hercules that:

        (a)    Compliance with Environmental Laws.    Except as set forth in
Schedule EA 4.2(a), to its Knowledge, Alliant is in compliance in all material
respects with Environmental Laws applicable to the business of Alliant.

        (b)    Permits.    Except as set forth in Schedule EA 4.2(b)(1), to the
Knowledge of Alliant, all Environmental Permits necessary for the operation of
the Alliant Facilities have been issued to Alliant and are in full force and
effect. Except as set forth in Schedule EA 4.2(b)(2), Alliant is in compliance
in all material respects with the Environmental Permits issued to Alliant.

        (c)    Existing Claims.    Except as set forth in Schedule EA 4.2(c),
and except for Environmental Claims that have been fully and finally resolved,
to Alliant's Knowledge, no Environmental Claim has been asserted or threatened
with respect to any: (i) alleged violation by Alliant of any Environmental Laws
or the terms and conditions of any Environmental Permits issued to Alliant;
(ii) alleged failure by Alliant to have any Environmental Permits; or
(iii) generation, treatment, storage, recycling, transportation, disposal or
Release of any Hazardous Substance generated by Alliant.

        (d)    No Other Representations.    Hercules acknowledges that, except
as specifically set forth in this Article, Alliant has not made any
representations or warranties of any kind or nature concerning environmental
matters, including but not limited to, Environmental Conditions or compliance
with Environmental Laws in connection with the business of Alliant or the
Alliant Facilities.

        4.3    Materiality.    For the sole purpose of this Article IV, a breach
of a representation or warranty shall not be deemed to be "material" unless the
total amount of the Environmental Claim that could be imposed on, incurred by or
asserted against the Party making the representation in respect of the matters
that were the subject of the representation or warranty exceeds $10,000.


ARTICLE FIVE


5.    Transfer of Environmental Permits.    Hercules shall reasonably cooperate
with Alliant to facilitate the transfer to Alliant of the Environmental Permits
issued to Hercules, GES and HDES with respect to the operation of the HAC
Facilities and shall initiate and administer applications or notices for the
transfer of any such Environmental Permit if Hercules, but not Alliant, has the
legal authority to seek such transfer, provided however, that this provision
shall not obligate Hercules to incur any cost or monetary obligation in
connection with the transfer of such Environmental Permits, except such internal
management or administrative costs as may reasonably be expected to be incurred
in connection with the administration of an application or notice to transfer an
Environmental Permit.

9

--------------------------------------------------------------------------------





ARTICLE SIX


6.    Government Responsibility Demands.    

        6.1    Initiation and Administration of Government Responsibility
Demands.    

        (a)   Alliant shall initiate and administer those Government
Responsibility Demands as to which there is a reasonable legal basis to assert
that an Environmental Claim arising from a HAC Facility or HAC Business that
forms or may form the basis of an Environmental Indemnification Claim by Alliant
against Hercules is a Federal Environmental Responsibility, as follows:
(i) following the Closing, Alliant shall initiate and administer Government
Responsibility Demands which Alliant has legal standing to enforce pursuant to
Government Contract Law or Government Contracts to which Alliant is a party and
shall use diligent efforts to secure reimbursement for the underlying
Environmental Claim; and (ii) Alliant shall assume the administration of any
Government Responsibility Demand initiated by Hercules prior to Closing and
shall use diligent efforts to secure reimbursement for the underlying
Environmental Claim.

        (b)   Alliant shall have no obligation to continue to administer a
Government Responsibility Demand with respect to Environmental Claims arising
from a HAC Facility or a HAC Business located on Non-Federal Land after two
years from the date of the first assertion by the United States or the Third
Party Government Contractor as to its position on whether the Environmental
Claim underlying the Government Responsibility Demand constitutes a Federal
Environmental Responsibility (the "Two Year Period"). Notwithstanding the
foregoing, Alliant shall continue to administer a Government Responsibility
Demand following the expiration of a Two Year Period if: (i) the United States
or the Third Party Government Contractor has determined that the Environmental
Claim underlying the Government Responsibility Demand is a Federal Environmental
Responsibility; (ii) the United States or or the Third Party Government
Contractor is paying reimbursement to Alliant pursuant to the Government
Responsibility Demand; or (iii) Hercules agrees in writing to pay Alliant for
reasonable costs incurred by Alliant in connection therewith, including but not
limited to, reasonable attorneys' fees, experts' and consultant fees and other
reasonable expenses, and to pay a reasonable hourly fee for time spent by
Alliant personnel in administering such Government Responsibility Demand.

        (c)   Alliant shall have no obligation to continue to administer any
Government Responsibility Demand with respect to an Environmental Claim arising
from a HAC Facility or HAC Business located on Federal Land from the date a
decision is rendered that the Environmental Claim underlying the Government
Responsibility Demand is not a Federal Environmental Responsibility by either
the United States Armed Services Board of Contract Appeals or the United States
Court of Claims (the "Negative Decision"). Notwithstanding the foregoing,
Alliant shall continue to administer such Government Responsibility Demand
following the issuance of a Negative Decision if Hercules agrees in writing to
pay Alliant for reasonable costs incurred by Alliant in connection therewith,
including but not limited to, reasonable attorneys' fees, experts' and
consultant fees and other reasonable expenses, and to pay a reasonable hourly
fee for time spent by Alliant personnel in administering such Government
Responsibility Demand.

        (d)   Hercules shall reimburse Alliant for any Environmental Claim
subject to such Government Responsibility Demand, in the manner provided by
Article IX of this Agreement, notwithstanding any contention by Hercules that
such Environmental Claim is a Federal Environmental Responsibility upon:
(x) with respect to a Government Responsibility Demand arising from a HAC
Facility or HAC Business located on Non-Federal Land, the expiration of a Two
Year Period, provided however, that Hercules shall have no obligation to
reimburse Alliant to the extent the United States or a third party is paying
reimbursement to Alliant with respect to the Environmental Claim pursuant to a
Government Responsibility Demand; and (y) with respect to a

10

--------------------------------------------------------------------------------




Government Responsibility Demand arising from a HAC Facility or HAC Business
located on Federal Land, the issuance of a Negative Decision. Notwithstanding
the foregoing, Hercules shall reimburse Alliant for an Environmental Claim
pursuant to this Section 6.1(d) only to the extent the Environmental Claim would
otherwise be subject to Hercules' obligation to indemnify Alliant under
Article VIII of this Agreement and provided that Alliant shall reimburse
Hercules to the extent of any subsequent allowance of, or other consideration or
payment received by Alliant with respect to, the Government Responsibility
Demand.

        (e)   Notwithstanding this Section 6.1, Hercules shall pay for the
performance of Remedial Actions with respect to the Clearwater Facility and the
Kenvil Facility in accordance with Article XII.

        6.2    Negotiation of Government Contracts.    With respect to the
negotiation of Government Contracts to which Alliant is a party, Alliant shall
use reasonable efforts to secure reasonably obtainable consents and other
authorizations to facilitate addressing Environmental Conditions at HAC
Facilities in a cost effective manner.

        6.3    Status of Government Responsibility Demands.    Following the
Closing, on the first business day of February and August of every year, until
the termination date for this requirement, Alliant shall deliver to Hercules a
report summarizing the status of each Government Responsibility Demand
administered by Alliant.

        6.4    When No Government Responsibility Demand Is Made.    If Alliant
does not file a Government Responsibility Demand pursuant to this Article VI
with respect to an Environmental Claim as to which Alliant seeks indemnification
from Hercules pursuant to this Environmental Agreement, any dispute with respect
to whether the Environmental Claim constitutes a Federal Environmental
Responsibility shall be determined under the dispute resolution procedures
established by Article XIV of the Principal Agreement, either in connection with
a Reimbursement Request by Alliant or at such other time as either Party shall
elect to submit the matter for dispute resolution.


ARTICLE SEVEN


7.    Alliant's Assumption of Liabilities.    Except as specifically provided in
Articles VIII and XII of this Environmental Agreement, following the Closing,
Alliant shall assume liability for all Environmental Claims associated with the
HAC Business or the ownership, operation, use, management or control of the HAC
Facilities, including but not limited to, all Environmental Claims associated
with Environmental Conditions at the HAC Facilities or Environmental Claims
associated with achieving compliance with Environmental Laws and with all
Environmental Permits with respect to the operation of the HAC Facilities and
the HAC Business. The foregoing notwithstanding, Alliant shall not assume
liability for any and all Third-Party Claims arising from or relating to
Off-Site Environmental Conditions resulting from the operation of the HAC
Business prior to the Closing (i) at Federal Land, but only if such Third-Party
Claims are first asserted against Alliant or Hercules after the tenth (10th)
anniversary of the Closing; and (ii) at Non-Federal Land, but only if such
Third-Party Claims are first asserted against Alliant or Hercules after the
fifth (5th) anniversary of the Closing.


ARTICLE EIGHT


8.    Indemnification.    

        8.1    Hercules' Indemnification of Alliant.    Subject to Section 8.2
of this Environmental Agreement and the limitation on indemnification
established by Section 13.5 of the Principal Agreement, Hercules shall defend,
indemnify and hold harmless Alliant from and against the following:

        (a)   Any and all Environmental Claims imposed on, incurred by or
asserted against Alliant, or for which Alliant may be liable or obligated,
arising from or relating to Environmental Conditions

11

--------------------------------------------------------------------------------

at a HAC Facility to the extent such Environmental Conditions result from or
relate to the Release of Hazardous Substances from, under, into or onto the HAC
Facility prior to the Closing;

        (b)   Any and all Environmental Claims imposed on, incurred by or
asserted against Alliant, or for which Alliant may be liable or obligated,
resulting from or relating in any way to the treatment, storage, disposal or
Release (or arrangement for the same), prior to the Closing, at any location
other than a HAC Facility of a Hazardous Substance used, generated or handled in
connection with the HAC Facilities or the HAC Business by Hercules, GES or HDES
or by any entity to which any of them is or may be deemed a successor or
assignee;

        (c)   Any and all fines and penalties (including civil monetary
penalties or settlement payments in lieu of penalties) imposed on, incurred by
or asserted against Alliant, or for which Alliant may be liable or obligated,
arising out of non-compliance with Environmental Laws or Environmental Permits
by Hercules, GES or HDES, or any entity to which any of them is or may be deemed
a successor or assignee, in connection with the HAC Business or the operation of
the HAC Facilities to the extent such non-compliance occurred prior to the
Closing or after the Closing in connection with the performance of a Remedial
Action at the Kenvil or Clearwater Facilities; and

        (d)    Any and all Environmental Claims imposed on, incurred by or
asserted against Alliant, or for which Alliant may be liable or obligated,
arising from or relating to Hercules' breach of any of the representations and
warranties set forth in Article IV of this Environmental Agreement or from
Hercules' breach of any other obligations of Hercules set forth in this
Environmental Agreement.

Notwithstanding anything in this Environmental Agreement to the contrary, the
provisions of Section 13.5 of the Principal Agreement shall not apply to amounts
incurred by Hercules in connection with the performance of Remedial Actions at
the Clearwater Facility or in connection with its obligation pursuant to
Article XI of this Environmental Agreement to achieve Compliance with ISRA at
the Kenvil Facility.

        8.2    Limitations on Hercules' Indemnification of
Alliant.    Notwithstanding anything in the Environmental Agreement to the
contrary, Hercules shall have no obligation to indemnify Alliant with respect to
the following:

        (a)   Any and all Environmental Claims as to which Alliant has not given
notice in accordance with Section 9.2 of this Environmental Agreement with
respect to: (i) Environmental Claims arising from Environmental Conditions on,
at, under or from Federal Land, prior to the tenth (10th) anniversary of the
date of the Closing; and (ii) all other Environmental Claims, prior to the fifth
(5th) anniversary of the date of the Closing.

        (b)   Any and all Environmental Claims otherwise subject to
indemnification pursuant to this Environmental Agreement to the extent that such
Environmental Claims are determined to be a Federal Environmental Responsibility
pursuant to the provisions of Article VI of this Environmental Agreement;

        (c)   Any and all Environmental Claims arising out of or relating to an
Area of Environmental Concern if a Response to Environmental Conditions has
already been implemented after the Closing, provided however, that this
limitation shall not apply as to any Area of Environmental Concern in respect of
which the implemented Response to Environmental Conditions consisted of no
action;

        (d)   Any and all Environmental Claims arising out of or relating to
Environmental Conditions on, at or from: (i) Federal Land resulting from the
Release of materials that were not first regulated as Hazardous Substances prior
to the tenth (10th) anniversary of the date of the Closing;

12

--------------------------------------------------------------------------------




and (ii) Non-Federal Land resulting from the Release of materials that were not
first regulated as Hazardous Substances prior to the fifth (5th) anniversary of
the date of the Closing;

        (e)   Any and all Environmental Claims to the extent Alliant receives a
Recovery with respect to such Environmental Claims; and

        (f)    Any and all Environmental Claims that are subject to Alliant's
obligation to indemnify Hercules.

        8.3    Alliant's Indemnification of Hercules.    Subject to Section 8.4
of this Environmental Agreement, Alliant shall defend, indemnify and hold
harmless Hercules from and against the following:

        (a)   Any and all Environmental Claims imposed on, incurred by or
asserted against Hercules, or for which Hercules may be liable or obligated,
arising from or relating to a Release of a Hazardous Substance at the HAC
Facilities occurring after the Closing.

        (b)   Any and all Environmental Claims imposed on, incurred by or
asserted against Hercules, or for which Hercules may be liable or obligated,
resulting from or relating in any way to the treatment, storage, disposal or
Release (or arrangement for the same) at any location other than the HAC
Facilities of a Hazardous Substance used, generated or handled by Alliant in
connection with the HAC Business or the ownership, operation, management, use or
control of the HAC Facilities after the Closing, but only to the extent such
Environmental Claims do not result from or relate to the use, generation,
treatment, storage, disposal or Release (or arrangement for the same) of the
Hazardous Substance prior to the Closing;

        (c)   Any and all Environmental Claims imposed on, incurred by or
asserted against Hercules, or for which Hercules may be liable or obligated,
arising out of or relating to an Area of Environmental Concern as to which a
Response to Environmental Conditions has been implemented at a HAC Facility
after the Closing, provided however, that Alliant shall not have any obligation
to indemnify Hercules pursuant to this Section 8.3(c) as to any such Area of
Environmental Concern in respect of which the implemented Response to
Environmental Conditions consisted of no action;

        (d)   Any and all fines and penalties (including civil monetary
penalties or settlement payments in lieu of penalties) imposed on, incurred by
or asserted against Hercules, or for which Hercules may be liable or obligated,
arising out of non-compliance with Environmental Laws or Environmental Permits
at the HAC Facilities after the Closing, provided however, that such
non-compliance is not attributable to the Release of Hazardous Substance prior
to the Closing; and further provided that Alliant shall not have any obligation
to indemnify or hold harmless Hercules from and against any fines or penalties
related to non-compliance by Hercules (or consultants, contractors or
subcontractors of Hercules) occurring after the Closing in the performance of a
Remedial Action at the Kenvil Facility or the Clearwater Facility;

        (e)   Any and all Environmental Claims imposed on, incurred by or
asserted against Hercules, or for which Hercules may be liable or obligated,
arising from or relating in any way to the cost of addressing an Area of
Environmental Concern at a HAC Facility to the extent exceeding the cost of the
Lowest Cost Response; and

        (f)    Any and all Environmental Claims imposed on, incurred by or
asserted against Hercules, or for which Hercules may be liable or obligated,
arising from or relating to Alliant's breach of any of the representations and
warranties set forth in Article IV of this Environmental Agreement or from
Alliant's breach of its obligations under this Environmental Agreement,
including but not limited to, its obligations pursuant to Article VI hereof.

13

--------------------------------------------------------------------------------




        8.4    Limitations on Alliant's Indemnification of
Hercules.    Notwithstanding anything in the Environmental Agreement to the
contrary, Alliant shall have no obligation to indemnify Hercules with respect to
the following:

        (a)   Any and all Environmental Claims to the extent Hercules receives a
Recovery with respect to such Environmental Claims.

        (b)   Any and all Environmental Claims arising from the obligation to
perform Remedial Actions with respect to non-sudden and recurring Releases
occurring after the Closing at the Clearwater Facility or the Kenvil Facility,
but with respect to the Kenvil Facility only to the extent any such Release
occurs before the third (3rd) anniversary of the Closing Date. "Non-Sudden" for
purposes of this Section 8.4(b) shall have a temporal meaning.


ARTICLE NINE


9.    Procedures for Environmental Indemnification Claims.    

        9.1    Environmental Conditions Identified At or Prior to
Closing.    Alliant shall not be required to provide notice to Hercules of any
Environmental Condition identified in the BEA or any Schedule attached to this
Environmental Agreement.

        9.2    Environmental Conditions Not Identified Before Closing.    

        (a)   With respect to any Environmental Condition not identified in the
BEA or any Schedule attached to this Environmental Agreement as to which Alliant
is seeking or may seek indemnification from Hercules pursuant to this
Environmental Agreement, Alliant shall promptly provide to Hercules a Notice of
Environmental Conditions upon receiving Knowledge of the Environmental
Condition. In any event, Alliant shall provide such Notice of Environmental
Conditions within ninety (90) days from the day upon which Alliant receives
Knowledge of such Environmental Condition. The Notice of Environmental
Conditions shall set forth, to the extent Known by Alliant, the nature and the
location of the Environmental Condition, the source and cause of the
Environmental Condition, the identity and estimated quantity of the Hazardous
Substance present and any response taken or planned to be taken by Alliant to
address the Environmental Condition.

        (b)   Alliant's failure to notify Hercules of an Environmental Condition
in accordance with Section 9.2(a) of this Environmental Agreement shall relieve
Hercules of its obligation under the Environmental Indemnity as it pertains to
any matter which should have been the subject of the notification to the extent,
but only to the extent, as a direct and proximate result of such failure, there
is a material adverse effect upon Hercules' rights under this Environmental
Agreement.

        9.3    Third-Party Claims.    The procedures for indemnification with
respect to Third-Party Claims shall be governed by Article XIII of the Principal
Agreement; provided however, that in the event any Party is required by any
Enforcement Notice or any judgment, order, settlement, agreement or other
resolution of any Third-Party Claim to perform a Remedial Action, the
performance of such Remedial Action shall be governed by this Environmental
Agreement.

        9.4    Reimbursement Procedures.    

        (a)   A party shall submit requests for reimbursement of Environmental
Claims to which it claims a right of indemnification pursuant Article VIII of
this Environmental Agreement or of payment pursuant to Section 6.1(d) of this
Environmental Agreement ("Reimbursement Request"), as provided herein:

        (1)   With respect to any Environmental Claim subject to Alliant's
obligation to initiate and administer a Government Responsibility Demand under
Article VI of this Environmental Agreement, Alliant shall not present a
Reimbursement Request before the time provided by Section 6.l(d); and

14

--------------------------------------------------------------------------------





        (2)   With respect to any Environmental Claim that is not subject to
Alliant's obligation to initiate and administer a Government Responsibility
Demand under Article VI of this Environmental Agreement, a Party may seek
reimbursement of an Environmental Claim beginning on the first business day of
January, April, July or September of each year following the Closing or as the
Parties shall otherwise agree in writing.

        (b)   The Reimbursement Request shall identify or include the following
as appropriate: (i) each Area of Environmental Concern to which the
Reimbursement Request relates; (ii) any Enforcement Notice to which the
Reimbursement Request relates; (iii) the Work Plan or Submission, if any, to
which the Environmental Indemnification Claim or Reimbursement Request relates;
(iv) the name of the contractor, consultant or other third party which received
or will receive the monies related to the Reimbursement Request; (v) copies of
all invoices (or other written requests for or evidence of payment) relating to
the Reimbursement Request; (vi) a description of the work performed in
connection with the Reimbursement Request; (vii) copies of any judgment, order,
agreement, settlement or other document reflecting the resolution of a
Third-Party Claim for which the Reimbursement Request is made; or (viii) any
other factual basis for the Reimbursement Request.

        (c)   Any Party making a Reimbursement Request shall supply any
non-privileged information or access to a HAC Facility reasonably requested by
the other Party in order to investigate the Reimbursement Request.

        (d)   Within twenty (20) days of receiving a Reimbursement Request, a
Party shall provide to the other Party a written response to the Reimbursement
Request. Together with the response, the Party shall pay the undisputed amount
of any Reimbursement Request.

        (e)   The Parties shall confer in good faith to resolve any dispute with
respect to a Reimbursement Request.

        (f)    In the event a Party disputes a Reimbursement Request and the
Parties, after conferring pursuant to Section 9.4(e) of this Environmental
Agreement, are unable to resolve the dispute within ninety (90) days after
delivery of the Reimbursement Request, either Party may initiate the dispute
resolution procedure established by Article XIV of the Principal Agreement.


ARTICLE TEN


10.    Remedial Actions Under this Agreement.    

        10.1    Management of Remedial Actions.    Except with respect to the
Kenvil Facility and the Clearwater Facility, all material Remedial Actions at a
HAC Facility subject or potentially subject to an Environmental Indemnification
Claim under this Environmental Agreement shall be subject to the following
requirements:

        (a)   At the Closing, Hercules shall designate a representative to
receive information and consult with Alliant concerning Remedial Actions to be
conducted by Alliant at the HAC Facilities (the "Hercules Environmental
Representative"). From time to time, Hercules may designate a substitute
Hercules Environmental Representative and alternate Hercules Environmental
Representatives to serve if the primary Environmental Representative is
unavailable. Alliant shall make its environmental personnel with responsibility
for addressing Environmental Conditions at a HAC Facility reasonably available
to the Hercules Environmental Representative to discuss Environmental Conditions
at the HAC Facility that require or may require the performance of Remedial
Actions subject to this Environmental Agreement.

        (b)   If requested by the Hercules Environmental Representative, Alliant
shall provide to the Hercules Environmental Representative reasonable access to
the HAC Facilities and copies of non-

15

--------------------------------------------------------------------------------




privileged information reasonably necessary to evaluate the Remedial Actions to
be taken with respect to a HAC Facility and the selection of consultants and
contractors to implement such Remedial Activities, including but not limited to
reports, analytical data, correspondence, directives, orders, documents
submitted by Alliant to, or received by Alliant from, any applicable
Environmental Authority in connection with a Remedial Action, and other
non-privileged documents created or received by or on behalf of Alliant in
connection with the Remedial Action. Alliant shall provide to the Hercules
Environmental Representative reasonable prior notice of the initiation of any
material Remedial Action and an opportunity to observe all such Remedial Actions
performed.

        (c)   Alliant shall afford the Hercules Environmental Representatives a
reasonable opportunity to confer with consultants and contractors retained to
perform Remedial Actions.

        (d)   Upon Hercules' request, Alliant shall provide to the Hercules
Facility Representative a copy of any work plan describing how a Remedial Action
shall be conducted ("Work Plan") or any submission to be made to an
Environmental Authority in connection with any Remedial Action ("Submission") as
long as is reasonably practicable before the date that the Work Plan is
scheduled to be implemented or the Submission is required to be submitted to any
Environmental Authority, provided that Alliant shall have no obligation to
provide drafts of such Work Plans and Submissions.

        (e)   In the event that the Hercules Environmental Representative
provides comments to Alliant with respect to the performance of any Remedial
Action, including but not limited to, the contents of any Work Plan or
Submission, the Parties shall diligently confer in good faith to attempt to
reach agreement on the subject matter of Hercules' comments. In the event
agreement cannot be reached by the Hercules Environmental Representative and the
Alliant personnel with responsibility for the matter, either Party may demand
that any issue with respect to the Remedial Action be submitted to the
Environmental Review Committee by written notice to each member of the
Environmental Review Committee. Any such demand shall include a concise written
statement of the issue to be considered by the Environmental Review Committee.
The members of the Environmental Review Committee shall personally confer with
respect to this issue as soon as is reasonably practicable, but in any event
within thirty (30) days of receipt of the written demand. Decisions of the
Environmental Review Committee shall require the agreement of both Parties and
shall be final. If the Environmental Review Committee is unable to reach a
decision, either Party may submit the issue for dispute resolution in accordance
with Article XIV of the Principal Agreement, provided however, that if Alliant
is unable, after good faith efforts, to obtain from the Environmental Authority
an extension of the deadline, if any, to make a Submission or to implement a
Work Plan or other Remedial Action and the issue is not resolved pursuant to
this Section 10.1(e) by the expiration of such deadline, Alliant shall determine
the action to be taken without prejudice to all rights of Hercules to contend
that such action is not in accordance with this Environmental Agreement.

        (f)    Nothing in this Section 10.1 shall limit the right of Alliant to
propose or implement a Remedial Action: (i) for which it shall not seek
indemnification in accordance with this Environmental Agreement; or (ii) to take
an emergent action that is necessary to address an imminent threat to human
health or the Environment.

        10.2    Performance of Remedial Action Under this Agreement.    Any
Remedial Action, or any part thereof, subject or potentially subject to an
Environmental Indemnification Claim under this Environmental Agreement, shall be
performed in a workmanlike manner, consistent with all applicable professional
standards and in a cost effective manner not exceeding industry cost standards
for comparable work. Without limiting the generality of the foregoing, the Party
performing such a Remedial Action shall: (i) be responsible for the proper and
lawful disposition of all wastes, including

16

--------------------------------------------------------------------------------

but not limited to, soils and groundwater, generated in any Remedial Action; and
(ii) obtain, maintain in full force and effect, and achieve material compliance
with all Environmental Permits that are necessary for the performance of any
Remedial Actions.

        10.3    Maintenance of Engineering or Institutional Controls.    As long
as Alliant owns or operates a HAC Facility, Alliant shall properly maintain any
Institutional Controls or Engineering Controls installed or employed at a HAC
Facility in connection with any Remedial Action undertaken by Alliant, subject
or potentially subject to an Environmental Indemnification Claim under this
Environmental Agreement. The out-of-pocket fees, costs and expenses incurred by
Alliant pursuant to this Section 10.3 shall be subject to Alliant's right of
indemnification pursuant to Section 8.1(a) of this Environmental Agreement. The
foregoing notwithstanding, Alliant may remove or discontinue any Institutional
or Engineering Controls imposed on the HAC Facility at any time in its sole
discretion, provided that Alliant at its sole expense complies with any
conditions imposed by the Environmental Authority or required in compliance with
Environmental Laws in connection with such removal or discontinuance (including
the performance of any additional Remedial Action).


ARTICLE ELEVEN


11.    Alliant New Jersey Facilities and ISRA.    As to any Alliant New Jersey
Facility as to which Alliant shall not have achieved Compliance with ISRA prior
to the Closing, Alliant shall: (i) take all actions that are necessary to
achieve Compliance with ISRA, (ii) establish and maintain in full force and
effect any remediation funding source required under ISRA; and (iii) pay all
fees, costs and expenses necessary or required to achieve Compliance with ISRA.


ARTICLE TWELVE


12.    Kenvil and Clearwater Facilities.    

        12.1    Leases for Kenvil and Clearwater Facilities.    The Parties
specifically acknowledge that, in connection with the Transaction, Alliant shall
execute leases for the Kenvil and Clearwater Facilities. The term of such leases
shall be one year. Alliant shall have options to extend the leases for up to
five additional one year terms. Should Alliant elect to extend its lease at the
Kenvil Facility into a fourth year, Hercules and Alliant shall negotiate in good
faith concerning a method by which Alliant will share in Environmental Claims
incurred by Hercules arising from Releases, if any, occurring at the Kenvil
Facility during Alliant's entire tenancy.

        12.2    Compliance with ISRA—Kenvil Facility.    

        (a)    ISRA Compliance Matter Arising from this Transaction.    In
connection with the ISRA Compliance Matter arising from the Transaction with
respect to the Kenvil Facility, Hercules shall: (i) take all actions required to
achieve Compliance with ISRA and the Remediation Agreement; (ii) establish and
maintain in full force and effect any remediation funding source required under
ISRA or the Remediation Agreement; and (iii) pay all fees, costs and expenses
necessary or required to achieve Compliance with ISRA or the Remediation
Agreement. Notwithstanding any provision of this Agreement to the contrary,
Hercules shall have the sole and exclusive right and authority to propose,
negotiate with the NJDEP concerning, and implement Remedial Actions at the
Kenvil Facility required to achieve Compliance with ISRA or the Remediation
Agreement, provided that Hercules shall implement Remedial Actions at such
times, in such a manner and with such advance notice to Alliant as not to
unreasonably interfere with Alliant's day to day operations at the Kenvil
Facility.

        (b)    Future ISRA Compliance.    In the event Alliant takes any action
during its occupancy of the Kenvil Facility that requires the initiation of an
ISRA Compliance Matter, including but not limited to, any closing of operations
(as such term is defined under ISRA) by Alliant at the Kenvil

17

--------------------------------------------------------------------------------




Facility, Alliant shall pay all filing fees and other costs of an administrative
nature to achieve Compliance with ISRA. Subject to Alliant's obligation to
indemnify Hercules pursuant to Article VIII of this Environmental Agreement for
post-Closing Releases, as such obligation shall be modified by any agreement of
the Parties described in Section 12.1 of this Environmental Agreement, Hercules
shall take all actions and pay all other fees, costs and expenses to achieve
Compliance with ISRA in connection with such ISRA Compliance Matter.


ARTICLE THIRTEEN


13.    Miscellaneous.    

        13.1    Exclusive Remedy.    Hercules and Alliant acknowledge and agree
that, if the Closing occurs, the indemnification given by the Parties under this
Agreement shall be the Parties' sole and exclusive remedies following Closing,
each against the other: (i) with respect to Environmental Claims or arising out
of Environmental Laws relating to: the HAC Business; the ownership, operation,
management, use or control of HAC Facilities; Environmental Conditions at the
HAC Facilities; the ownership, operation, management, use or control of Alliant
Facilities; Environmental Conditions at the Alliant Facilities; and Compliance
with ISRA; and (ii) with respect to any other subject matter of this
Environmental Agreement. The Parties hereby waive and release any other rights,
remedies, causes of action or claims as to which this Environmental Agreement
sets forth the exclusive remedy. The foregoing notwithstanding, this Section
13.1 shall not apply to any and all Third-party Claims arising from or relating
to Off-Site Environmental Conditions resulting from the operation of the HAC
Business (i) at Federal Land, but only if such Third-Party Claims are first
asserted against Alliant or Hercules after the tenth (10th) anniversary of the
Closing; and (ii) at Non-Federal Land, but only if such Third-Party Claims are
first asserted against Alliant or Hercules after the fifth (5th) anniversary of
the Closing. Solely as to the claims described in the preceding sentence, each
Party shall retain against the other all rights, remedies, causes of action or
claims they have or may have under Environmental Laws or otherwise.

        13.2    Third Party Actions.    Either Party may, but shall have no
obligation to, institute an action against any third party, at any time and at
its sole expense, with respect to Environmental Claims for which that Party is,
or may be, entitled to indemnification pursuant to this Environmental Agreement,
provided however, that with respect to all such Environmental Claims as to which
Alliant is seeking recovery or reimbursement as a Federal Environmental
Responsibility pursuant to Article VI of this Environmental Agreement, Hercules
shall not institute any action against the United States without Alliant's prior
written consent, which consent shall not be unreasonably withheld.

        13.3    Incorporation of Terms of Principal Agreement.    

        (a)   The provisions of Articles XIII, XIV, XV of the Principal
Agreement are incorporated herein and made a part hereof.

        (b)   Except as specifically set forth in this Environmental Agreement,
this Environmental Agreement shall constitute the entire agreement of the
Parties with respect to environmental matters of any kind or nature arising from
or relating in any way to the HAC Business, the business of Alliant or the
ownership, operation, use, management or control of the HAC Facilities or the
Alliant Facilities.

        (c)   In the event of any conflict between the terms and conditions of
this Environmental Agreement and the Principal Agreement, this Environmental
Agreement will control with respect to environmental matters.

18

--------------------------------------------------------------------------------




        13.4    Schedules to Environmental Agreement.    The Parties acknowledge
and agree that they are entering into this Environmental Agreement prior to the
preparation and delivery of the Schedules referenced herein and that these
Schedules shall be delivered prior to the Closing.

        13.5    Notices    

        All notices, demands and other communications given by or on behalf of a
Party pursuant to this Environmental Agreement shall be given in accordance with
the Principal Agreement, except that such notices shall be addressed to the
Parties as follows:

        As to Alliant:

Vice President of Administration
Alliant Techsystems Inc.
600 Second Street, N.W .
Hopkins, MN 55343-8384

        With a copy to:

General Counsel
Alliant Techsystems Inc.
600 Second Street, N.W.
Hopkins, MN 55343-8384

        As to Hercules:

Vice President of Health and Environment
Hercules Incorporated
Hercules Plaza
Wilmington, DE 19894

        With a copy to:

General Counsel
Hercules Incorporated
Hercules Plaza
Wilmington, DE 19894

19

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, each Party has caused this Agreement to be executed
by its duly authorized officer on its behalf as of the date first above written.

Attested:   HERCULES INCORPORATED
By:
    

--------------------------------------------------------------------------------


 
By:
/s/  R. KEITH ELLIOTT      

--------------------------------------------------------------------------------


Name and Title:
 
 
 
Name and Title:
 
       

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------


Attested:
 
ALLIANT TECHSYSTEMS INC.
By:
    

--------------------------------------------------------------------------------


 
By:
/s/  DONALD E. WILLIS      

--------------------------------------------------------------------------------


Name and Title:
 
 
 
Name and Title:
 
       

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

20

--------------------------------------------------------------------------------




Schedule EA 4.1(a)(1)

PERMITS


        Except as set forth in this Schedule EA 4.1(a)(1)1, to the Knowledge of
Hercules, GES and HDES, all Environmental Permits necessary for the operation of
the HAC Facilities and the HAC Business, as they have been operated within the
two (2) years prior to Closing, have been issued, and all such Environmental
Permits are in full force and effect, and all appeal periods for such permits
have expired.

        Open Burning Permit for disposal of rubbish, garbage or trade waste, or
buildings or structures, or waste explosives materials. Permit application was
not submitted to the NJDEP within the required time frames. Previous permit
expired February 20,1994 and has not been renewed to date. Permit application
process is now underway.

ABL

        Renewed NPDES and stormwater permit: The NPDES portion of the
application has been completed and submitted. The stormwater portion of the
application has been submitted with incomplete data. Collection of composite
stormwater samples are still required. It is expected to be complete by spring
1995. State has agreed to administratively continue the existing water pollution
control permit (which covers only one discharge). Additional outfalls were added
in the updated permit application. West Virginia is now requesting a revised
permit application based on further consolidation of outfalls and the facility
changes since the application was submitted. The request came from a
January 1995 wastewater inspection. No immediate date for submittal was
requested by the State.

Kenvil

        The facility's NPDES permit expired in 1991. The facility submitted a
permit renewal application in a timely manner that year. The State has not yet
acted on issuing the new permit. However, since the permit application was filed
in a timely manner, the facility is covered by its existing (old) permit.

        Stormwater discharges from the facility were included in the 1991 NPDES
permit application. The current stormwater discharge regulations require
submittal of a permit application for stormwater discharge, except if covered by
an existing permit (or application). Since this was the case, the facility does
not currently have a stormwater permit, but it will be covered when the State
issues the facility's new permit.

        Water Allocation Permit expired January 1993. State has granted blanket
extension to all permit holders.

        Air Permits: Pursuant to an Administrative Consent Order (ACO) dated
April 1993, Hercules is obligated to submit administratively complete
permit/certificate applications to the NJDEP for all new or altered regulated
operations at the Kenvil facility. These applications have not yet been
submitted; however, Hercules is in the process of completing the applications.

        Open Burning Permit for disposal of rubbish, garbage or trade waste, or
buildings or structures, or waste explosives materials; Permit application was
not submitted to the NJDEP within the required time frames. Previous permit
expired February 20, 1994 and has not been renewed to date. Permit application
process is now underway.

McGregor

        The State has issued the new wastewater discharge permit. While Texas
has their own wastewater permitting program, they do not have authority to
implement the federal NPDES permit program. McGregor filed an application with
EPA in a timely manner. However, EPA has not acted upon it. The

1

--------------------------------------------------------------------------------


EPA has replied that the permit application was administratively complete, and
the old permit appears to be in administrative continuance until the application
is acted upon. The expected permitting date is unknown at this time; however,
closure of operations at McGregor (operations moving to ABL) is expected prior
to permit issuance.

--------------------------------------------------------------------------------

interim Status for RCRA Subpart X (open burning) is not listed here as a permit
which is not issued or not in full force, as the requirements have been met by
submission of the applications. The McGregor, TX facility is the only facility
with a Subpart X permit in force (issued by Texas and approved by EPA).

2

--------------------------------------------------------------------------------

Schedule EA 4.1(a)(2)

Except as set forth in this Schedule EA 4.1(a)(2), to the Knowledge of Hercules,
GES and HDES, Hercules, GES and HDES are in compliance in all material respects
with the Environmental Permits issued for the operation of the HAC Facilities
and the HAC Business.

ABL

        The sewage treatment plant has been experiencing periodic violations
(associated with seasonal precipitation) of flow limitations due to infiltration
of precipitation into the facility's old sewer lines. A study of the sewer lines
is planned, and a new treatment plant with additional capacity for flow
equalization has been funded by the Navy. Construction is expected in the next
year.

Kenvil

        An Administrative Consent Order was entered into between Hercules and
the NJDEP concerning the VOC emissions at the Kenvil facility. The ACO set forth
a compliance schedule for controlling or eliminating the emissions of certain
equipment at the plant in order to come into compliance with the New Jersey Air
Pollution Control Act. The ACO also required that Hercules administratively
submit permit/certificate applications to the NJDEP for all new or altered
regulated operations at the Kenvil plant. Pursuant to a letter from the NJDEP
dated March 9, 1995, steps to comply with the terms of the ACO are currently
underway.

        Additionally, other air emissions permit violations have been cited by
the NJDEP based on a November 1, 1994 NJDEP site inspection. Hercules is
reviewing with the NJDEP the status of these citations.

        The lab certification for drinking water analysis is pending revocation
due to failure to submit quality assurance data as requested by the NJDEP. Issue
will be resolved by the next quality assurance data request from the NJDEP.

•Administrative Consent Order dated April 29, 1993.
Parties: New Jersey Department of Environmental Protection and Hercules.
See EA4.1(a)(2) for background information.

•New Jersey DEP claim for CY 1993 wastewater permit violations. •Fine—$115,125.
Court has not yet approved the settlement; therefore, fine may not be paid prior
to closing. •Corrective actions/schedule required (one item is scheduled to be
completed after closing).

•See also EA4.1(a)(1) and 4.1(a)(2).

Radford

        A Consent Order has been developed with the State of Virginia extending
the date for compliance with the whole effluent toxicity requirements in
Radford's new NPDES permit. Compliance is required by 12/31/97. This is not
considered a violation but is mentioned here for information. See Consent
Special Order dated August 12, 1986, as amended, in Section 4.1(b)(i).

Sunflower

        The sewage treatment plant at Sunflower has experienced recent chronic
fecal coliform limit violations of its NPDES permit. Studies are being conducted
with Army assistance to determine the cause, and the facility is installing a
disinfection system to eliminate violations in the interim.

3

--------------------------------------------------------------------------------


Schedule EA 4.1(a)(3)


        Except as set forth in this Schedule EA 4.1(a)(3), to the Knowledge of
Hercules, GES and HDES, there is no reason that the Environmental Permits issued
to Hercules, GES and HDES cannot be transferred to Alliant in the Ordinary
Course of Business without undue cost or delay to Alliant.

ABL

        The RCRA hazardous waste management permit transfer to Alliant is being
delayed due to complications with the ability of the Navy to sign the permit
transfer as the owner (indicating Alliant as the operator) until the contract
has been novated. This may cause a delay of several months.

4

--------------------------------------------------------------------------------





Schedule EA 4.1(b)(i)

EXISTING CLAIMS


        Except as set forth in this Schedule EA 4.1(b)(i) and except for
Environmental Claims that have been fully and finally resolved, to the Knowledge
of Hercules, GES and HDES, no Environmental Claim has been asserted or
threatened:

(i)with respect to any alleged violation of any Environmental Laws applicable to
the HAC Facilities and the HAC Business or the terms and conditions of
Environmental Permits necessary for the operation of the HAC Facilities and the
HAC Business.

ABL

•Consent Order CO-R-27-91-20 dated June 25, 1991.
Parties: West Virginia Air Pollution Control Commission and Allegany Ballistics
Laboratory.

Fabrication plant emits methylene chloride, trichloroethylene and ethylene
dichloride into the air. Consent Order is a Voluntary Emissions Reduction Plan
for installation of equipment to control emissions of methylene chloride and
trichloroethylene and reduce ethylene dichloride emissions. Requirements
completed pending modification of the Consent Order by the State.

•Pending Consent Order with the West Virginia Office of Air Quality for
operations at the explosive waste burning grounds.

Bacchus

•Stipulation and Consent Order No. 8606396 dated August 16, 1988.
Parties: Utah Solid and Hazardous Waste Committee and Hercules.

Hercules was required to initiate a RCRA Facility Investigation and to develop a
comprehensive plan for corrective action at the site.

Kenvil

•Administrative Consent Order dated November 9, 1988.
Parties: New Jersey Department of Environmental Protection and Hercules.

Closure of the burning ground. Hercules has completed all requirements under
this ACO; however, we have not yet received written notice from the NJDEP that
would allow ACO to be formally closed out. $500,000 Letter of Credit in place.

•Administrative Consent Order dated April 29, 1993.
Parties: New Jersey Department of Environmental Protection and Hercules.
See EA 4.1(a)(2) for background information.

•New Jersey DEP claim for CY 1993 wastewater permit violations. •Fine—$115,125.
Court has not yet approved the settlement; therefore, fine may not be paid prior
to closing. •Corrective actions/schedule required (one item is scheduled to be
completed after closing).

Radford

•Consent Agreement No. RCRA-III-240 dated March 2, 1992.
Parties: U.S. EPA and Hercules.

5

--------------------------------------------------------------------------------



Incinerator Operation Permit for burning lead-bearing wastes. Corrective actions
completed by Hercules. EPA agreed, by letter dated February 25, 1992, to modify
permit to include the Army as a co-permittee. This modification process is
underway.

•Enforcement Order dated June 22, 1993.
Parties: Virginia Department of Environmental Quality, Department of the Army,
and Hercules.

Hercules and the Army developed a groundwater monitoring program for the
incinerator spray pond surface impoundment. Awaiting DEQ approval of the closure
plan to implement program.

•Consent Special Order dated August 12, 1986; amended November 5, 1992; further
amended July 11, 1994.
Parties: Virginia Department of Environmental Quality, Radford Army Ammunition
Plant, and Hercules.

Consent Order is attached as a condition to the Wastewater Discharge Permit and
includes corrective action requirements and interim effluent limitations for the
discharge of ammonia and nitrate. Amendment issued in July 1994 provides an
extension of time for meeting the whole effluent toxicity limitations.

•Consent Agreement and Order dated May 11, 1992.
Parties: Department of the Army and Virginia Department of Environmental
Quality.

Construction of new nitrocellulose pollution abatement equipment.
Construction in progress

Sunflower

•Consent Order No. 90-E-43 dated February 1991.
Parties: Kansas Department of Health and Environment and the Department of the
Army.

Corrective actions to ensure compliance with NPDES permit.

6

--------------------------------------------------------------------------------




Schedule EA 4.1 (b) (ii)


        Except as set forth in this Schedule EA 4.1 (b)(ii) and except for
Environmental Claims that have been fully and finally resolved, to the Knowledge
of Hercules, GES and HDES, no Environmental Claim has been asserted or
threatened:

(ii)with respect to any alleged failure to have any Environmental Permits
necessary for the operation of the HAC Facilities or the HAC Business:

Kenvil

        See EA 4.1(a)(1) to Kenvil permit background..

7

--------------------------------------------------------------------------------


Schedule EA 4.1 (b)(iii)


        Except as set forth in this Schedule EA 4.1 (b)(iii) and except for
Environmental Claims that have been fully and finally resolved, to the Knowledge
of Hercules, GES and HDES, no Environmental Claim has been asserted or
threatened:

(iii)with respect to any generation, treatment, storage, recycling,
transportation, disposal or Release of any Hazardous Substance generated in
connection with the HAC Facilities or the HAC Business:


ABL

•Limestone Road Superfund site; filed May 1994
Shipment of waste from ABL to Limestone Road site. Volume and nature of waste
must still be determined.

Hercules' contribution to settlement is being sought by the parties who have
performed the RI/FS and the capping and fencing at the site. Approximately $4
Million is expected to be spent through completion of the RI/FS. Hercules has
arranged for the disposal of 16 drums identified as ours during the capping
work. Contents of document repository in Philadelphia will be reviewed.

•Archem Company site, last operated by Thomas Chelsea Chemical Company, USA,
Houston, TX

ABL received a 104(e) information request in August 1993. Hercules' response
indicated Archem had been a supplier of product to both our ABL and Bacchus
facilities. It appears the majority of material supplied to Hercules was K-7 (a
curing agent).

On January 18, 1994, Hercules received a request from the Texas Water Commission
(TWC) to participate in a removal action at the site. Past costs incurred by the
TWC are $721,673. Hercules is preparing a response denying responsibility as a
potentially responsible party and declining to participate in the removal
action.

•Municipal Industrial Disposal Company site in Elizabeth Township, Allegheny
County, PA

Hercules received a §104(e) information request in May 1993. Our investigation
revealed that in September 1980 thirty (30) drums of inorganic waste sludge were
shipped through a transporter who listed MIDC as the disposal location. However,
no disposal certificate was ever received to confirm that the waste did indeed
get disposed of at MIDC. Further, the contract with ABL and the transporter
listed another disposal location as the disposal site. Finally, the transporter
was later arrested by the authorities for disposing of wastes at locations not
on the manifests. Therefore, Hercules has no documentation or information to
support waste actually being disposed of at MIDC.

Bacchus

•Hansen Container Site, Grand Junction, Mesa, CO; filed January 1995

CERCLA Section 104(e) request for information received from the EPA, Region
VIII. Bacchus Works allegedly sold empty drums for scrap in the 60s and 70s, and
gave Hansen drums in 1989 and 1990, which were disposed of at the Hansen
Container site. EPA is conducting clean-up activities and is seeking information
as to the number and contents of drums.

•Archem Company site, last operated by Thomas Chelsea Chemical Co., USA,
Houston, TX
See ABL.

8

--------------------------------------------------------------------------------

•Chemical Commodities Sites, Kansas City and Shawnee, Kansas
See McGregor.

HDES

•Seaboard Superfund Site, High Point, NC

Unisys, former owner of HDES facility, has agreed to indemnify HDES for any
potential liability associated with the site for activities occurring prior to
October 1986. Two post-closing shipments to this site are being investigated.
HDES has been asked to join the PRP group.

•Peak Oil Superfund Site, Tampa, FL

HDES received a 104(e) information request in February 1993. Hercules responded
with no connection to this entity. Requested indemnity from Unisys, who
responded that the claim was premature. No connection identified. Unisys
indemnifying/defending.

•Zellwood Groundwater Contamination Site, Orange County, FL

HDES received a 104(e) information request in April 1992. Hercules responded
that no connection for disposal at this site could be found. Unisys agreed to
indemnify Hercules unless otherwise determined. No connection identified. Unisys
indemnifying/defending.

•Bay Drums Superfund Site, Brandon, FL (east of Tampa)

HDES received a letter in February 1991; responded that no connection existed
between HDES and entity. Unisys agreed to defend for pre-closing activities. No
connection identified. Unisys indemnifying/defending.

Kenvil

•Violation for 1992 acetone spill by State Police Summons No. MP 92419. Fine of
$3,000 dated February 24, 1995 received and will be paid by March 24, 1995.

McGregor

•Chemical Commodities Sites, Kansas City and Shawnee, Kansas
Company acted as broker to purchase raw materials from Bacchus and McGregor
facilities. Company abandoned the site. Several drums of materials traced back
to Hercules. Hercules took the position that broker purchased a useful product
from Hercules and no arrangement for disposal occurred.

Radford

•Consent Decree entered on January 25, 1995.
Parties: EPA, Region III, and Hercules

Hercules auctioned off batteries which ended up at the Bypass 601 Superfund
site, Concord, NC. Hercules is a member of the site remediation group engaged in
clean-up. Liability calculated based upon pro-rata volumetric contribution of
material to the site. Radford's total contribution over multi-year clean-up plan
is estimated to be $22-28,000.

•USEPA v. Hercules; filed October 1992.

Alleged asbestos removal violations. Initial fine was $160,500.
Settlement negotiations ongoing. Hercules offered to settle for $7,500; EPA
offered to settle for $14,000.

9

--------------------------------------------------------------------------------

•USEPA v. Hercules; filed January 21, 1993.

Underground storage tanks. Violations include: (1) release detection
requirements ($202,000); (2) improper underground piping ($25,973); and
(3) failure to comply with certain closure requirements ($17,280). Settlement
negotiations stalled; parties remain significantly apart.

•McKinney Tannery site, Salem, VA

Hercules was contacted in late 1992 about its involvement at this site. It was
alleged that RAAP gave or sold batteries to Mr. Mike Mentor. RAAP advised
Contracting Officer of this situation and requested indemnification under
P.L. 85-804 and FAR 52.228-7 if any claims were actually brought. No further
communication has been received from Mr. Mentor or his counsel.

Sunflower

        None.

10

--------------------------------------------------------------------------------





Schedule EA 4.1(c)

HAZARDOUS SUBSTANCES


        Except as set forth in this Schedule EA 4.1(c), to the Knowledge of
Hercules, GES and HDES, there are no Hazardous Substances stored at, located on
or disposed of at or from any of the HAC Facilities in material violation of any
Environmental Law or which could be required to be remediated under any
Environmental Law.

        The following list contains references to reports on remedial
investigation studies at the facilities where documentation of known or
suspected hazardous substances are discussed. Additionally, notation is made of
known releases of hazardous substances which have occurred which may require
further investigation or remediation since these studies have been conducted.

        All other releases (spills) of Hazardous Substances which may have
occurred at the facilities over time are believed to have been appropriately
reported to regulatory agencies and appropriately remediated at that time and
are, therefore, not listed here.

ABL

•Draft Remedial Investigation Report—CH2M Hill; October 1992

•Phase II RCRA Facility Assessment—A. T. Kearney; August 18, 1993

•Work Plan Construction Investigation of Site 7—Beryllium Landfill; April 14,
1994

•Draft Work Plan for the Focused Remedial Investigation/Feasibility
Study (RI/FS) at Site 1; April 1994

•Draft Work Plan for the RI/FS; May 1994

•Acid spill area near the Plant 1 Boilerhouse. One-time spill occurred in
August 1992. Approximately 6500 lbs. of diluted sulphuric acid was released.
Acid leaked into neutralization pit. Release is being investigated as a SMWU but
no further remediation is anticipated.

•Former ammonium perchlorate wastewater discharge areas (untreated to ground,
now stopped). Practice occurred from early 1970s until 1993. No way to quantify
amounts that could have been released. Remediation, if any, will be addressed
under CERCLA.

•K044 sludge in aeration basins at sewage treatment plant. Basins built in 1962.
Approximately 12,000-15,000 gallons of sludge could be located in west basin;
much less gallonage in east basin. Remediation of basins is planned when
demolition of sewage treatment plant occurs. Due to leakage of west basin, this
site is being added to the SWMU list for investigation under CERCLA.

•Oil on ground from compressor houses 252 and 341. Compressor in Building 341
has been in operation since early 60s. The period of operation of the compressor
in Building 252 is unknown but assumed to be approximately the same time frame
as Building 341. In 1992 oil/water separators were installed at both buildings.
Quantities discharged are unknown, but very rough estimates calculate
approximately 50 gallons per year per building.

In 1993 excavation of approximately eight tons of soil from Building 252 was
removed and landfarmed. Future remedial action, if any, will be handled under
the RCRA corrective action pursuant to CERCLA oversite.

•Several fuel oil tank leaks at Plant 2 boiler house. Discharges may have been
ongoing since mid-1960s. No spill has exceeded 30 gallons, but no knowledge of
how many spills may have

11

--------------------------------------------------------------------------------

occurred. Approximately 170 tons of soil removed in 1994 and landfarmed. Future
action may be required under State law.

•Chlorobenzene, BTEX, diesel organics, oil and grease detected at F-Well,
Building 215 (old well found after demolition of Building 215). During
demolition work in late 1994, F-Well was discovered. F-Well put in place in
early 1960s, but was never used as production well because of sediment problems.
Later expansion of Building 215 covered well over. Future remedial action, if
any, will be handled under CERCLA.

Bacchus

•Initial Assessment Study of NIROP—Naval Energy and Environmental Support
Activity; September 1984. Publication No. NEESA 13-056

•RCRA Facilities Assessment—Utah Dept. of Health; December 1989

•RCRA Facility Investigation Workplan—Hercules and AWD Technologies, Inc.;
July 1991

•Groundwater Quality Assessments—Earthfax Engineering, Inc.; November 1988,
January 1991 and December 1993

•Preliminary Assessment of NIROP—Naval Facilities Engineering Service Center;
September 1994. Publication No. PA-2250-ENV

•Releases of oil/lubricants from former heavy equipment steam degreasing area.
Cleaning of heavy equipment on the NIROP facility had occurred since possibly
the early 1980s and ceased in 1994. The amount of material that could have been
released is unknown. No planned remediation of the area(s) where these releases
occurred is scheduled.

Bacchus Plant 2

•Phase I Preliminary Environmental Assessment for Freeport Center—Dames and
Moore; March 1989

•Preliminary Subsurface Investigation Report for Freeport Center—Dames and
Moore; November 1992

Kenvil

•Preliminary Assessment Report—Roux Associates; December 1993

•Cracks in concrete troughs and potential for releases of wastewater from sumps
throughout the facility. The wastewater contains small concentrations of acetone
and ethanol. These potential releases are a result of the aging of the concrete
over the manufacturing life of the facility. There is no current estimate of the
amount of wastewater that could have been released. No remediation is planned
except as will eventually be addressed under the ISRA Remediation Agreement.

•Heavily stained soil at the No. 6 fuel oil tanks in the Maintenance Area. These
tanks have been located in this area for at least 20 years. Future remediation
will be conducted pursuant to the ISRA Remediation Agreement.

McGregor

•Initial Assessment Study of Naval Weapons Industrial Reserve Plant; March 1983

•Draft RFI Report—Dept. of the Navy and ENSAFE/Allen & Hoshall; March 9, 1994.
Final completed November 1994.

12

--------------------------------------------------------------------------------

•Ammonium perchlorate wastewater discharge to ground from rocket motor washout
facility. Discharges started in late 1960s under previous contractor at the
site. The estimated amounts released are 350,000 lbs. of ammonium perchlorate.
Future remediation, if any, will be addressed through the Navy's Environmental
Baseline Survey.

•Potential for oil in groundwater in Area F based upon odors from monitoring
well boreholes (during installation) and oil sheen on the water table of three
of the four wells. It is unknown how, when or what amounts of materials could
have been released.

•Releases of acids, toluene, trichlorobenzene and TATB may have occurred in the
TATB production. Investigations at that site will be conducted during the
facility contract termination environmental efforts. Discharges occurred when
TATB production began, which was in the early 1980s, and ceased in 1988. The
amounts of discharges and releases, if any, cannot be determined. Future
remediation, if any, will be addressed through the Navy's Environmental Baseline
Survey.


Radford

•RFI Workplan—Dames & Moore for the Army Environmental Center; September 1, 1992
(Volumes 1 and 2)

•Verification Investigation Report—Dames & Moore for the Army Environmental
Center; August 7, 1992

•2,4-DNT (in wastewater) and KO44 sludge were present in the unlined RCRA
surface impoundment which was the old Bioplant Equalization Basin. A revised
closure plan has been submitted to the regulators and is awaiting approval. The
unit will then be closed under RCRA. A new equalization basin meeting all RCRA
requirements is currently under construction.

Sunflower

•Preliminary Assessment of Sunflower AAP—US Army Toxic and Hazardous Materials
Agency; April 1980. Report No. 163

•Interim Report—Summary of Data on 49 Solid Waste Management Units—USAEHA; 1987

•Remedial Investigation Report—Dames & Moore; 1989

•Geohydrologic Study No. 38-26-8813-90, Nitroguanidine Production Area,
Sunflower AAP, DeSoto, KS—US Army Environmental Hygiene Agency; October 1988
through December 1989

13

--------------------------------------------------------------------------------




Schedule EA 4.1(d)

COMPLIANCE WITH ENVIRONMENTAL LAWS


        Except as set forth in this Schedule EA 4.1(d), to the Knowledge of
Hercules, GES and HDES, the HAC Facilities and HAC Business are in compliance in
all material respects with all Environmental Laws:

ABL

•Currently operating under old Water Pollution Control permit. Permit
applications filed in 1984, 1986 and 1993. A renewed/updated application has
been requested from the WVDEQ. The stormwater portion of the permit application
has not been completed.

•Deficiencies in the Subpart X application for the burning grounds has resulted
in the requirement to perform a risk assessment and the entering into a Consent
Order (pending) for corrective actions.

•Location of explosive waste burning ground may not meet minimum requirements in
40 CFR 265. Also being addressed in the pending Consent Order.


Bacchus

•Class V injection well notifications not made—State program. The current
storm-water permit does, however, allow the facility until 5/5/95 for filing of
the notification.

•Inadequate cathodic protection on an underground RCRA wastewater tank at
Building 2440. Internal maintenance work order for corrective action has been
issued.

Kenvil

•See Kenvil permit issues—Schedule EA 4.1(a)(1).

•VOC emissions; April 1993 ACO addresses. See Schedule EA 4.1(a)(2) for this
background and other compliance issues.

•Class V injection well program—no notifications made. Checking with State on
program requirements. If State program exists, notifications will be made to EPA
if required.

•Develop and implement improved RCRA training program.

•Discharge Prevention Control and Countermeasures Plan (DPCCP). Draft will be
submitted pursuant to March 9, 1995 NJDEP request.

•Spill Prevention Control and Countermeasures Plan (SPCCP). Draft will be
submitted pursuant to March 9, 1995 NJDEP request.

McGregor

•Class V injection well program—State program. Notifications not yet made. Now
making determination on requirement with State in order to implement.

Radford

•Requirement to continue attempts to find a VOC emissions control system for the
Multibase propellant line. This is not currently a non-compliance issue, but is
a continuing requirement under the current air emissions permit.

14

--------------------------------------------------------------------------------

•Class V injection well notification. Initial notification made, but still
working with EPA on details.

•Location of explosive waste burning ground. Too close to property line (river)
to meet 40 CFR 265. Justification for waiver filed with regulators. No action to
date.


Sunflower

•Class V injection well program. Now working with State on final determination
of applicability.

15

--------------------------------------------------------------------------------






Schedule EA 4.1(e)

OFF-SITE DISPOSAL OF HAZARDOUS SUBSTANCES AT SITES
LISTED FOR CLEANUP


        Except as set forth in this Schedule EA 4.1(e), in connection with the
HAC Facilities and the HAC Business, to the Knowledge of Hercules, GES or HDES,
neither Hercules, GES nor HDES has transported or arranged (directly or
indirectly) for the transportation of any Hazardous Substance for disposal at
any location which is listed, or proposed for listing, on the National
Priorities List promulgated pursuant to CERCLA, or on similar State list of
sites requiring Remedial Action, or which is undergoing Remedial Action pursuant
to Environmental Laws:

ABL

•Limestone Road Superfund site; filed May 1994

Shipment of waste from ABL to Limestone Road site. Volume and nature of waste
must still be determined.

Hercules' contribution to settlement is being sought by the parties who have
performed the RI/FS and the capping and fencing at the site. Approximately $4
Million is expected to be spent through completion of the RI/FS. Hercules has
arranged for the disposal of 16 drums identified as ours during the capping
work. Contents of document repository in Philadelphia will be reviewed.

•Archem Company site, last operated by Thomas Chelsea Chemical Company, USA,
Houston, TX

ABL received a 104(e) information request in August 1993. Hercules' response
indicated Archem had been a supplier of product to both our ABL and Bacchus
facilities. It appears the majority of material supplied to Hercules was K-7 (a
curing agent).

On January 18, 1994, Hercules received a request from the Texas Water Commission
(TWC) to participate in a removal action at the site. Past costs incurred by the
TWC are $721,673. Hercules is preparing a response denying responsibility as a
potentially responsible party and declining to participate in the removal
action.

•Municipal Industrial Disposal Company site in Elizabeth Township, Allegheny
County, PA

See EA 4.1(b)(iii) for background information.

Bacchus

•Hansen Container Site, Grand Junction, Mesa, CO; filed January 1995

CERCLA Section 104(e) request for information received from the EPA,
Region VIII. Bacchus Works allegedly sold empty drums for scrap in the 60s and
70s, and gave Hansen drums in 1989 and 1990, which were disposed of at the
Hansen Container site. EPA is conducting clean-up activities and is seeking
information as to the number and contents of drums.

•Archem Company site, last operated by Thomas Chelsea Chemical Co., USA,
Houston, TX

See ABL.

•Chemical Commodities Sites, Kansas City and Shawnee, Kansas

See McGregor.

16

--------------------------------------------------------------------------------



HDES

•Seaboard Superfund Site, High Point, NC

Unisys, former owner of HDES facility, has agreed to indemnify HDES for any
potential liability associated with the site for activities occurring prior to
October 1986. Two post-closing shipments to this site are being investigated.
HDES has been asked to join the PRP group.

•Peak Oil Superfund Site, Tampa, FL

HDES received a 104(e) information request in February 1993. Hercules responded
with no connection to this entity. Requested indemnity from Unisys, who
responded that the claim was premature. No connection identified. Unisys
indemnifying/defending.

•Zellwood Groundwater Contamination Site, Orange County, FL

HDES received a 104(e) information request in April 1992. Hercules responded
that no connection for disposal at this site could be found. Unisys agreed to
indemnify Hercules unless otherwise determined. No connection identified. Unisys
indemnifying/defending.

•Bay Drums Superfund Site, Brandon, FL (east of Tampa)

HDES received a letter in February 1991; responded that no connection existed
between HDES and entity. Unisys agreed to defend for pre-closing activities. No
connection identified. Unisys indemnifying/defending.

McGregor

•Chemical Commodities Sites, Kansas City and Shawnee, Kansas

Company purchased raw materials but abandoned the site. One drum traced back to
Hercules.

Radford

•Consent Decree entered on January 25, 1995.
Parties: EPA, Region III, and Hercules

Hercules auctioned off batteries which ended up at the Bypass 601 Superfund
site, Concord, NC. Hercules is a member of the site remediation group engaged in
clean-up. Liability calculated based upon pro-rata volumetric contribution of
material to the site. Radford's total contribution over multi-year clean-up plan
is estimated to be $22-28,000.

17

--------------------------------------------------------------------------------




Schedule EA 4.1(f)(i)

REAL PROPERTY USED IN HAC BUSINESS LISTED FOR CLEANUP


        Except as set forth in this Schedule EA 4.1(f)(i)(1), to the Knowledge
of Hercules, GES or HDES:

(i)no oral or written notification of a Release of a Hazardous Substance, with
respect to a HAC Facility or the HAC Business, has been filed with any
Environmental Authority.

ABL

•Acid release. For additional information, see Schedule EA 4.1(c).

Kenvil

•Wastewater containing acetone and ethanol. For additional information, see
Schedule EA 4.1(c).

McGregor

•Oil leaks at two sites, Areas F and R.

•X-ray film processing fixer solution


--------------------------------------------------------------------------------

(1)Not all notifications of releases (spills) filed with environmental
authorities are being reported here. Only those which may require some future
action are listed.

18

--------------------------------------------------------------------------------


Schedule EA 4.1(f)(ii)


        Except as set forth in this Schedule EA 4.1(f)(ii), to the Knowledge of
Hercules, GES or HDES:

(ii)No HAC Facility is undergoing Remedial Action pursuant to Environmental
Laws.


ABL

Bacchus Works, including Plant 1 (including Composite Structures), NIROP, and
Tekoi

Kenvil

McGregor

Radford

Sunflower

19

--------------------------------------------------------------------------------


Schedule 4.1(h)

LIENS


        Except as set forth in this Schedule EA 4.1(h), no liens have attached
to any of the HAC Facilities owned by Hercules, GES or HDES as a result of the
expenditure of monies by any Environmental Authority or other third party to pay
for Remedial Actions at the HAC Facilities.

Kenvil

•Chase Bank is the issuer of a Letter of Credit (PG631298) in the amount of
$500,000 for the 1988 ACO issued by the DEP for closure of the old burning
ground. The beneficiary is the DEP.

20

--------------------------------------------------------------------------------




Schedule 4.1(i)


        Except as set forth in this Schedule EA 4.1(i), to the Knowledge of
Hercules, GES or HDES, no Institutional Control has been imposed or recorded in
any public document with respect to any of the HAC Facilities.

McGregor

        Recorded on Deed:

—Construction debris landfill near Area D

—Construction debris landfill near Area M

—Plant roads (apparently they were oiled in the early days of the facility)

—Landfill in Area S (to accommodate disposal of impoundment soil from TATB area)


        NOTE: Other areas which will require recording include an asbestos
landfill from a previous tenant, the pesticide area from a previous tenant, and
another inactive debris landfill near Area E. Depending upon how other solid
waste management units are closed, they will require recording of the deed if
closed with contaminants in place.

Radford

        Recorded on Deed:

—Asbestos landfill

—Sanitary landfill

21

--------------------------------------------------------------------------------






Schedule 4.1(j)

ENGINEERING CONTROLS


        Except as set forth in this Schedule EA 4.1(j), to the Knowledge of
Hercules, GES or HDES, no Engineering Control has been implemented or installed
at any of the HAC Facilities.

ABL

•Landfarming of oil-contaminated soil from spill near the boilerhouse at Plant
2, including plastic sheeting underneath the soil

•Roll-off boxes of soil from the Beryllium Landfill (from a removal action) and
the roof structure covering them

•Site 5—general plant debris—cap on landfill

Kenvil

•Solid waste landfill access control

•Fence and signs around old drum burial site near the Maintenance Area—solid
waste management unit

•Barricades and signs restricting access to the TNT Area

McGregor

•Asbestos landfill—cap and warning signs

•Landfill near Area S with soil from TATB Area impoundment—cap

•Beryllium burial warning signs in Area S—old site which is pre-Hercules

•Locked gates at Area G warehouse where DDT was stored—non-Hercules tenant

Radford

•Hazardous waste landfill SWMU 16 (closed) with cap and leachate collection
system and identification signs

•SWMU 5 & 7 acidic wastewater lagoons (closed) with caps and identification
signs

•Asbestos landfill (closed) with warning signs

Sunflower

•Caps, fence and leachate collection system for calcium carbonate landfill

•Fences and warning signs around asbestos landfills

22

--------------------------------------------------------------------------------




Schedule 4.2(a)

ALLIANT COMPLIANCE WITH ENVIRONMENTAL LAWS


--------------------------------------------------------------------------------


Schedule EA 4.2(a)

Compliance With Environmental Laws


        Alliant Techsystems is in compliance in all material respects with
environmental laws applicable to the business of Alliant except:

        1.     Littleton, Colorado, a.k.a. Metrum facility. The ground water
exceeds state standards for volatile organic compounds. This ground water
contamination is a result of past practices at the site. Contaminated
groundwater extends beyond the property boundary which is non compliant with the
Colorado Water Quality Control Commission rules. Alliant has been voluntarily
studying this site since 1990 and in cooperation with the Colorado Department of
Environment and Public Health. The remediation plans are being finalized with
expected implementation in FY 1996.

        2.     Ground water contamination at Mukilteo is being investigated. In
1990, ground water samples from the main plant indicated some elevated levels of
some metals and organics. There seems to be a question whether these samples are
valid. We need to resample to determine if there are elevated levels of metals
and organics. The State had not addressed this possibility of contamination
except by a letter which indicates that this site may have been placed on
tentative Superfund list.

        3.     The Qui Tam lawsuit, U.S. ex rel Fallon v. Accudyne, filed
September 23, 1994 in the United States District Court for the Western District
of Wisconsin, alleges a number of environmental violations at the Accudyne
facility. Generally, the complaint includes alleged violations of RCRA for
improper storage and disposal of hazardous waste and failure to have an adequate
training program for employees, Clean Water Act for improper discharges, and
Emergency Planning and Community Right-to-Know Act reporting. Refer to the
complaint for the specific allegations.

--------------------------------------------------------------------------------





4.2(b)(1)

ALLIANT ENVIRONMENTAL PERMITS ISSUED


--------------------------------------------------------------------------------


Schedule EA 4.2(b)(1)

Issued Permits


        Alliant Techsystems has obtained all environmental permits necessary for
the operation of Alliant facilities and business. All environmental permits
necessary for the operation of Alliant facilities have been issued to Alliant
and are in full force and effect except:

        1.     With regard to the Hopkins facility, a request has been made to
the Minneapolis Metropolitan Waste Control Commission for a determination if an
industrial waste discharge permit is necessary for the limited discharge of
chemically treated cooling water to be discharged into the sanitary sewer.

        2.     For both Hopkins and TCAAP, an air emissions permit application
has been submitted to the MPCA as of April of 1992. However the MPCA has
indicated that it will not act upon the application and issue a permit until the
submittal of either a Registration or Title V permit application due in 1995.
Alliant is currently in compliance via the April 1992 submittal of the two
facility air emissions permit applications.

        3.     Ferrulmatic is in the process of applying for a sanitary sewer
discharge permit to allow the discharge of approx. 500 gallons of non hazardous
water into the sanitary sewer.

        4.     Alliant is working with the NRC to amend an existing Alliant
license to store depleted uranium contaminated sand at ATLF (Joliet Army
Ammunition Plant). This sand was discovered the summer of 1994. It appears that
it was residual from a cleanup in 1989. The NRC was notified and a cleanup was
conducted. As part of the remediation effort, the sand is now being accumulated
on site, awaiting final disposition.

        5.     Accudyne does not have an air emissions inventory. We expect to
submit the required Title V documentation in September of 1995.

        6.     The Alliant Techsystems Proving Grounds (ATPG) is conducting open
burn and open detonation under a compliance plan with the MPCA while the
Subpart X permit application is being developed.

        7.     With regard to air permits, the required Title V documentation
will be submitted as required for each facility.

--------------------------------------------------------------------------------





Schedule 4.2(b )(2)

ALLIANT COMPLIANCE WITH PERMITS


--------------------------------------------------------------------------------


Schedule 4.2(b)(2)

Compliance with Permits


        Alliant Techsystems is in compliance in all material respects with the
environmental permits issued to Alliant except that:

        1.     Ferrulmatic Operations, New Jersey. An in house audit at
Ferrulmatic has revealed that the New Jersey air permits may have been done
incorrectly. A letter of intent in accordance with the NJDEPE "amnesty program"
will be filed as well as a request for a representative of NJDEPE to review the
Ferrulmatic permits.

        2.     At the Alliant Techsystems LAP Facility at the Joliet Army
Ammunition Plant, a possible storage violation was identified during an IEPA
inspection on November 28, 1994. Hazardous waste in the 90 day generator
accumulation area within Group 3-A may have been stored longer than 90 days.
Alliant is not expecting nor has received a Notice of Violation at this time.

        3.     The NPDES permit at the Kilgore facility is pending. All comments
are due by March 20, 1995. We have not been given any indication that the permit
will not be approved. The major issue with this permit deals with the levels of
metals which are being discharged into the lagoon. The Kilgore processes do not
discharge the subject metals in a manner in which they could enter the lagoon.

        4.     Kilgore is developing its corrective action program for the
facility RCRA permit.

--------------------------------------------------------------------------------


Schedule 4.2(c)

EXISTING CLAIMS ASSERTED OR THREATENED
WITH RESPECT TO ALLIANT


--------------------------------------------------------------------------------


Schedule EA 4.2(c)

Existing Claims


        Alliant Techsystems has no knowledge that any environmental claim has
been asserted or threatened with respect to any:

        (i)    alleged violation by Alliant of any environmental laws or the
terms and conditions of any environmental permits issued to Alliant , except:

Case Name:    U.S. ex rel Fallon v. Accudyne
Date Filed:    September 23, 1994
Former and one current employees in conjunction with an environmental non-profit
group have filed a Qui Tam action under the False Claims Act alleging inter
alia, environmental violations.

Case Name:    State of Wisconsin v. Accudyne Corp.
Date Filed:    January 18, 1995
Alleged violation of Emergency Planning and Community Right to Know Act
reporting by Accudyne Corp. prior to Alliant's acquisition of it. There is a
stipulation between the State and Alliant staying Alliant's need to file an
answer until after the Accudyne Qui Tam action has been tried.

        (ii)   alleged failure by Alliant to have any environmental permits,
except:

        None.

        (iii) generation, treatment, storage, recycling, transportation,
disposal or release of any hazardous substance generated by Alliant, except:

        (a)   Honeywell and Alliant share responsibility for a number of
Superfund sites. While settlement agreements have been entered into with respect
to these sites, there are reopeners which in all cases should be de minimis.
These sites include:

Lowry Airport Landfill
Denver, Colorado
Settled

Envirochem Superfund Site
Indianapolis, Indiana
Settled

Northside Sanitary Landfill
Zionville, Indiana
Settled

Great Lakes Asphalt Site
Indianapolis, Indiana
Settled

Waste Disposal Engineering Landfill
Andover, Minnesota
Settled

Western Processing Site
Kent, Washington
Settled

Industrial Solvents Chemical Company
York Haven, Pennsylvania
Settled

--------------------------------------------------------------------------------




        (b)   Superfund sites in which Alliant is a PRP:

Union Scrap III
Minneapolis, Minnesota
The settlement in this case is being finalized. Expected contribution of Alliant
$30,000.

East Bethel Landfill
Anoka County, Minnesota
Settled, but there is a possibility of reopener if the remedy costs more than
expected.

        (c)   Alliant is being investigated as a PRP at the following sites:

Tulalip Landfill
Snohomish County, Washington
A request for information has been received by the U.S. EPA.
A de minimis buy out is expected.

Solvents Recovery Service of New England
Southington, Connecticut
A notice of potential liability has been received by the U.S. EPA.
A de minimis buy out is expected.

        (d)   A contribution claim has been filed for the following site:

Case Name:    Eveready Battery Company v. Alliant Techsystems, et al.
Date Filed:    August 11, 1994.
Description:    This case is a contribution action for the clean up of the
Burgess Brothers Landfill in Bennington, Vermont. It arises from the purchase of
batteries by Honeywell in the late 1960's and early 1970's from Eveready (Union
Carbide). Honeywell did not contribute any waste directly to the landfill. The
plaintiff seems to be relying on Aceto theories.

        (e)   Alliant is operating under an administrative consent order or
Record of Decision for the pump and treat of ground water at the following
sites:

1.    Trio Solvent Site.
Record of Decision with the MPCA.

2.    Signal Analysis Center.
Currently operating; there is a draft consent order which should be completed
with in 2-3 months.

3.    New Brighton Plume Groundwater Treatment Systems.
Record of Decision with the MPCA.

        (f)    Alliant's threatened litigation regarding environmental matters:

        1.     The ground water contamination at the Littleton, Colorado
facility has moved under the neighboring property. This property is owned by
Creek Dry Road, Inc. which is owned by Sandoz Corp. Sandoz has threatened to sue
Alliant for the decrease of value of its property because of the contamination.
We have entered into an agreement to toll the statute of limitation for this
matter in order to allow Sandoz time to sell this property and avoid a lawsuit.

        2.     Alliant has read in the newspapers that the city of Superior,
Wisconsin with other nearby cities, are considering suing Honeywell and other
potentially responsible parties, for the removal of hundreds of 55-gallon
barrels which were dumped into Lake Superior over 20 years ago. The facts are
unclear but Honeywell would likely look to Alliant to defend this suit as it
appears to originate from the defense business.

2

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.2.1



TABLE OF CONTENTS
INDEX OF DEFINED TERMS
ARTICLE ONE
ARTICLE TWO
ARTICLE THREE
ARTICLE FOUR
ARTICLE FIVE
ARTICLE SIX
ARTICLE SEVEN
ARTICLE EIGHT
ARTICLE NINE
ARTICLE TEN
ARTICLE ELEVEN
ARTICLE TWELVE
ARTICLE THIRTEEN
Schedule EA 4.1(a)(1) PERMITS
Schedule EA 4.1(a)(3)
Schedule EA 4.1(b)(i) EXISTING CLAIMS
Schedule EA 4.1 (b) (ii)
Schedule EA 4.1 (b)(iii)
Schedule EA 4.1(c) HAZARDOUS SUBSTANCES
Schedule EA 4.1(d) COMPLIANCE WITH ENVIRONMENTAL LAWS
Schedule EA 4.1(e) OFF-SITE DISPOSAL OF HAZARDOUS SUBSTANCES AT SITES LISTED FOR
CLEANUP
Schedule EA 4.1(f)(i) REAL PROPERTY USED IN HAC BUSINESS LISTED FOR CLEANUP
Schedule EA 4.1(f)(ii)
Schedule 4.1(h) LIENS
Schedule 4.1(i)
Schedule 4.1(j) ENGINEERING CONTROLS
Schedule 4.2(a) ALLIANT COMPLIANCE WITH ENVIRONMENTAL LAWS
Schedule EA 4.2(a) Compliance With Environmental Laws
4.2(b)(1) ALLIANT ENVIRONMENTAL PERMITS ISSUED
Schedule EA 4.2(b)(1) Issued Permits
Schedule 4.2(b )(2) ALLIANT COMPLIANCE WITH PERMITS
Schedule 4.2(b)(2) Compliance with Permits
Schedule 4.2(c) EXISTING CLAIMS ASSERTED OR THREATENED WITH RESPECT TO ALLIANT
Schedule EA 4.2(c) Existing Claims
